F

 

Case 2:19-cv-10388-Ed WHEAS ECF No. 10-11, PagelD.187 Filed 08/07/19 Page1
Dera Ft

of 135
STATE OF MICHIGAN
IN THE THIRD CIRCUIT COURT FOR THE COUNTY OF WAYNE

THE PEOPLE OF THE STATE OF MICHIGAN,

Vv
DONNIE THOMAS-DAWSON,

No.

15-1533

Defendant(s).

 

WAIVER TRIAL
Before the Honorable SHANNON NICOL WALKER
Third Judicial Circuit Court Judge
Detroit, Michigan

On Tuesday, February 16,
APPEARANCES:

2016

MEGHAN MATHEWS, Assistant Prosecuting Attorney.
Appearing on behalf of the People.

LILLIAN DIALLO, ESQ.

Appearing on behalf of the Defendant(s).

ms
wet
e tee
wee a
wre ee
ory me
a “—
‘3 a
35 :
we So
Gt

GARY COURY
Official Court Reporter
CSMR/CER 3827

Yafte Ce
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.188 Filed 08/07/19 Page 2 of 135

TABLE OF CONTENTS

WITNESSES:
GORDON JOHNSON
Direct examination by Ms. Mathews 9
Cross examination by Mr. Diallo 32
Redirect examination by Ms. Mathews 49
Recross examination by Ms. Diallo 51

MOHAMMED BIN RABED

Direct examination by Ms. Mathews 55
Cross examination by Ms. Diallo 64
Redirect examination by Ms. Mathews 69
Recross examination by Ms. Diallo 70

BREAUN GLASPER
Direct examination by Ms. Mathews 73
Cross examination by Ms. Diallo 79

MAURICE ALEXANDER

Direct examination by Ms. Mathews 82
Cross examination by Ms. Diallo 85
Redirect examination by Ms. Mathews 87

RAYMOND DIAZ

Direct examination by Ms. Mathews B9
Cross examinaton by Ms. Diallo 99
TREY LYONS

Direct examination by Ms. Mathews 102
Cross examination by Ms. Diallo 107
Redirect examination by Ms. Mathews 109

Nicholas DeDeluk

Direct examination by Ms. Mathews 111
Cross examination by Ms. Diallo 114
EXHIBITS:
People's exhibits 1 thru 12 marked 18
People's exhibits 1, 4, 2, 3, 12 admitted 23
People's exhibit 6 admitted 27
People's exibits 7 admitted 29
People's exhibits 8 thru 11 admitted 31
People's exhibits 13 thru 66 marked 91
People's exhibit 66 admitted 94
People's exhibits 13 thru 65 admitted 97
Defense exhibits A Thru F marked 35

Defense exhibits A thru F admitted 36
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.189 Filed 08/07/19 Page 3 of 135

10
L1
12
13
i4
15
16
17
18
19
20
21
22

23

24

25

BDC

DETROIT, MICHIGAN

TUESDAY, FEBRUARY 16, 2016

10:29 A.M,

THE CLERK: Cailing case number 15-1533,

People versus Donnie Thomas-Dawson.

THE COURT: Appearances.

MS. MATHEWS: Good morning, Your Honor, Meghan
Mathews for the People.

MS. DIALLO: Your Honor, good morning to
you and your staff, Lillian Diallo on behalf of Mr. Donnie

Thomas-Dawson, who's present in front of me.

THE COURT: Good morning everyone. Good
morning Mr. Thomas-Dawson.

THE DEFENDANT: Good morning, Your Honor,

THE COURT: This matter is scheduled for
a bench trial this morning. Are the People ready to proceed?

MS. MATHEWS: The People are, Your Honor.

THE COURT: Is there a motion to sequester
any witnesses in this matter?

MS. MATHEWS: Yes, please, Your Honor. We
would ask that all potential witnesses be sequestered with
the exception of my officer-in-charge, Officer Stewart.

THE COURT: Any objection to the officer-
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.190 Filed 08/07/19 Page 4 of 135

10

Li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

BDC

in-charge remaining in the courtroom, Miss Diallo?

MS. DIALLO: No, objection, Your Honor.

And I'd just like the record to reflect that I had an

investigator in this matter who interviewed Mr. Dawson at

the jail. There were no witnesses that were identified

to me in this particular case. I'd just like the record
to reflect.

THE COURT: If there are any witnesses sitting
in the courtroom, if you could, please, step out of the
courtroom at this time.

Do you see any of your witnesses in the
courtroom, Miss Mathews?

MS. MATHEWS: No, none of my witnesses.

THE COURT: Opening statements?

MS. MATHEWS : Your Honor, very briefly.

OPENING BY MS. MATHEWS

 

This matter is, involves the armed robbery
and assault with intent to murder that occurred, along with
two counts of felonious assault and one count of assault
with intent to do great bodily harm, felony firearm and
carrying concealed weapon. This occurred, Your Honor, on
the 27th of January 2015, at a gas station located at 10100
Bast Warren,

The Court will hear from Mr. Gordon Johnson,

who will indicate that he was up there and he did odd jobs
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.191 Filed 08/07/19 Page 5 of 135

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

BDC

and was paid by the manager. He was working at that, in
the morning at 12:30 a.m. on that date. While he was in
there two gentlemen came up to the gas station, came in.
One of which was Mr. Thomas-Dawson. The other one was Mr.
Brown his accomplice. They came in. They purchased
somethings. Mr. Brown left the gas station proper, the
building. Mr. Thomas-Dawson approached Mr. Gordon Johnson
with a gun in his hand. Comes up to him and makes him come
outside.

This will be, you'll hear Mr. Johnson speak
of this. And that testimony will be corroborated by the

clerk that was alse working that night. Mr. Mohammed

Binrabed,.

Once outside, Mr. Johnson will testify that
Mr. Brown approached, he and Thomas~Dawson, Mr.
Thomas -~Dawson. Mr. Thomas-Dawson also had the gun, still
had the gun to him. That they took his coat, his True
Religion coat, the cash that he had. ‘Where's the rest
of it?! When Mr. Johnson indicated, ‘didn't have anything
else,! Then, Mr. Thomas-Dawson started to hit him with
the gun. Hit him at least four times throughout his face
and his head leaving, making Mr. Johnson loose approximately
five teeth. And we will see pictures and see the injuries.

After Mr. Johnson then turns, swings and

strikes Mr. Thomas-Dawson, takes off running. At which
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.192 Filed 08/07/19 Page 6 of 135

10

11

12

L3

14

15

16

17

18

i9

20

21

22

23

24

25

BDC

time Mr. Thomas-Dawson starts to shoot at least five time.
Bang, Bang, Bang as Mr. Gordon Johnson is trying to run
away.

Immediately thereafter, Mr. Thomas-Dawson
and Mr. Brown jump into the dark colored Monte Carlo with
the plastic in the backwidow and take off.

Your Honor, you will hear from Miss Glasper,
who approximately 20 minutes later was at a liquor store
on the, I believe it was on Chalmers, and at that time she
can testify that she in fact saw Mr. Thomas-Dawson getting
out of that vehicle dressed in the same yellow shirt that
Mr. Gordon Johnson will testify to and that Mister, he wags
with Mr. Brown who had a weapon. She will also testify
that went to a lineup the next day and was able to pick
him out as the person, got out of that vehicle and was
with Mr. Brown who's armed with a gun.

Your Honor, you will hear from the clerk
as I've indicated. You will hear from the evidence techs
that went out and processed the scene, as well as the
officers that arrested Mr. Thomas-Dawson and Mr. Brown,
20 minutes after Miss Glasper saw them. Again, approximately
half a mile away. Mr. Brown and Mr. Thoms-Dawson were in
the Monte Carlo, dark colored Monte Carlo, with the back

window covered in plastic.

Officers pull up. Mr. Brown is standing
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.193 Filed 08/07/19 Page 7 of 135

10
Li
12
13
14
15
16
17
18
19
20
21
22
23
24

25

BDC

outside of the vehicle. Mr. Thomas-Dawson is in the driver's
seat. When Mr. Brown sees the officers, he takes off
running, Runs through “the neighborhood. You'll hear the
officer indicate that they gave chase. That they did loose
sight of him for a while, but he was apprehended as wil
as Mr. Thomas-Dawson. They'll indicated that they did
apprehend him at the vehicle and he was arrested.

The next day he was brought to the lineup
where he was identified by Mr. Gordon Johnson and, again,
Miss Glasper.

I think that, Your Honor, at the conclusion
of the testimony and the proofs presented, the Court will
agree that, in fact, the People have proven their case beyond
a reasonable doubt and that will find Mr. Thomas-Dawson
guilty of the armed robbery of Mr. Gordon Johnson, of the
two counts of felonious assault, one hitting him with the
gun and the other shooting at him, the carrying the concealed
weapon, the felony firearm, the assault with intent to do
great bodily harm and the assault with intent to murder.

Thank you.

THE COURT: Miss Diallo?

MS. DIALLO: Thank you.

OPENING STATEMENT

 

Your Honor, quite simply, Mr. Thomas, Donnie

Thomas-Dawson indicates that he had no part in any of the
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.194 Filed 08/07/19 Page 8 of 135

10

11
12
13
14
15
16
17
18
19
20
22
22
23
24

25

BDC

things that happened that particular evening. There are
cameras, which we find interesting, all over, and there
are going to be pictures and exhibits introduced that really
should have a vantage point of exactly everything they're
saying, and what actually happened, and the people that
did it. As of this time, Your Honor, there is absolutely
nothing that ties Mr. Thomas-Dawson to that particular scene.

Judge, we would ask that you listen to the

evidence. I'm not quite certain about the AWIM. Just one
second, I'll take a look at the medical records that the
prosecutor says she has, Judge. But we definitely don't

believe that what's been described rises to the level of
assault with intent to murder with the facts that she stated
just in her opening. We would hold the prosecutor at this
time to her proofs in this matter, Judge. And we would
ask that you listen intently. And we will talk later about
whatever verdict her Honor will reach.

Thank you

THE COURT: You want to call your first

witness?

MS. MATHEWS: Thank you, Your Honor. At
this time the People call Gordon Johnson.

THE COURT REPORTER: Spell your name, please.

MR. JOHNSON: Gordon, G-+O-R-D-O-N, Johnson,

J-O-H-N-S-O-N.
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.195 Filed 08/07/19 Page 9 of 135

10
11
12
13

14

15
16
17
18
19
20
21
22
23
24

25

BDC

THE COURT REPORTER: Thank you.
THE CLERK: Raise your right hand, sir.se
"Do you solemnly Swear or affirm the
testimony you are about to give to the Court
to be the truth, so help you God?"
MR. JOHNSON: Yes, ma'am.
THE CLERK: Thank you.
GORDON JOHNSON
WAS THEREUP CALLED AS A WITNESS HEREIN, AND
AFTER HAVING BEEN FIRST DULY SWORN TO TELI,
THE TRUTH AT 10:38 A.M., WAS EXAMINED AND
TESTIFIED AS FOLLOWS:

DIRECT EXAMINAITON

BY MS. MATHEWS:

Q Good morning, sir.
A Good morning.

Q Thank you.

I'm going to be asking you a series of

questions.
A Okay.
Oo If you don't understand me, stop an ask me. You also

have to answer orally. You have to say something in response
to the questions because the gentleman standing or sitting
in front of you is taking down everything that you gay.

Do you understand?
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.196 Filed 08/07/19 Page 10 of 135

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24

25

BDC

Yes, ma'am.

Sir, would you state your name for the record.

e

Gordon Johnson.

oO FF DO Pp

Mr. Johnson, I'm going to take you back to January
a7, 2015, at approximately 12:30 a.m., did you happen to
be in the location of 10100 East Warren?

Yes, ma'am.

And what's at, is that in the City of Detroit?

Yes,

The County of Wayne?

Yes.

What's at that location?

A Velero gas station.

And what were you doing there?

Working up there.

When you say working, what type of work were you doing?

PO FP OO FP OO FP oO FPF © bP

Like cleaning up, make sure ain't nobody really stealing
out of the store or nothing. Probably pay me a couple
doilars and give me something to eat.

Q So, sir, did you receive a pay check for this type
of thing?

A No. Cash.

QO Okay. You did it kind of under the table?
A Yeah.
Q

Now at that time and date was there anybody, any other

10
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.197 Filed 08/07/19 Page 11 of 135

1 employees up there with you?

co

10
11
12
13
14
15
16
1?
18
19
20
2i
22
23
24

25

BDC

A Just the guy behind the counter.
Q Do you recall what his name is?
A I'm not for sure, because that's the other guy just

change the shift. I don't know his correct name.

Q Okay.

A Mohammed. I'm not for sure. I'm not for sure his
correct name.

Okay. Fair enough. Were you inside the station?

Yes,

Were the doors locked, at that time?

No, it wasn't.

No. Did anyone come in?

P00 PF O FP 0

Yes. Two guys came in. But then after those two guys
came in they were still at the, getting some stuff out the
store. And another two, another one guy came in. He was
purchasing something. That guy left out. Then another
guy came in. After that time --

Q All right. Let's back up for a second.

A Okay.

Q So business as usual. People are coming in and going
in the store?

A Yes.

Q Did something unusual happen with any of the customers

that were in that store?

12
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.198 Filed 08/07/19 Page 12 of 135

ty Yes,

2 QO What was that?

3 A Once I'm locking up after the customer leave out.
‘ Put a gun to my side.

5 QO You felt a gun to your side?

6 A Yes.

7

10
11
12
13

14
15
16
1?
18
19
20
21
22

23
24

25

BDC

Q Okay, now let's back up. Do you see that person that
put the gun to your side in the courtroom today?

A Yes, ma'am.

Q Can you point him out and describe what he is wearing?

A This guy right here in the black with --

MS. MATHEWS: Your Honor, I'd ask that the
record reflect that Mr. Johnson has identified Mr.

Thomas -Dawson.
THE COURT: So noted.

0 Now, what was Mr. Thomas-Dawson wearing at the time

that you saw him?

A He was wearing a yellow shirt, like a turtleneck, long

sleeve.

Q And you indicated that he came, he approached you?

A Yes.

Q And did have anything, did you see anything in his

hands?

A Yes, I seen, once I looked down, I seen the gun was

on my side. I was being escorted out the door.

12
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.199 Filed 08/07/19 Page 13 of 135

Ty When you say, you were escorted out the door, where

2 are you standing when he first approaches you?

3 A I was at the door. I was getting ready to lock up.

4 I let the last person out.

5 Q Does he say anything? How do you know to go out if
© he didn't --
A He told me to walk out.

8 Q To walk out?

9a Yes.
10 g When Mr. Thomas-Dawson first came in to the gas station,
11 was he by himself?

12 a He was by hisself. The other guy came in before him.

13 Then that person left out.
14 What did that person have on, if you recall?

15 The other person?

1?

Q
A

16 Q Yes.
A He had a lot of tattoos.
Q

18 Now you're walking out, outside with Mr. Thomas-Dawson,

19 how far did you get?

20 A To the vehicle they was at.

21 09 Where was that vehicle parked, if you recall?

22 A At one of the pumps.

23° Q How many pumps are at that store?

24 4 Well on that side it's only like two pumps towards

25 the door. He was at the second one. The car, the vehicle

BDC 13
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.200 Filed 08/07/19 Page 14 of 135

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

BDC

was at the second pump.
Q When you say two pumps by the door, are you talking
about the first island of pumps?

A Yes, the first island.

Q And would that be the, would that be the pumps closest
to the door?

A Yes,

Q Now, do you say anything while you're walking out?

A No.

Qo Does he say anything, referring to Mr. Thomas-Dawson?

A After they hit me with the gun, they asked me where
is it at?

Q Wait a second. Who's they? Because at this point
you still only have Mr. Thomas-Dawson with you is that
correct?

A No, he walked me to the other guy.

9 And where is the other guy?

A They're at the side door of the vehicle.

Q What type of a vehicle was that?

A it was a dark colored two door car.

9 Did you notice anything unusual about that vehicle?

A One of the windows was busted. Had the plastic on
it.

Q When he walks you to that side of the vehicle, you
indicate that another man comes out?

14
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.201 Filed 08/07/19 Page 15 of 135

1

2

10
11
12
13
14
15
16
L?
18
19
20
21
22
23
24

25

BDC

A The other man was already there at the vehicle waiting

on him.
Q What happens at that point?

A They get to hitting me with the gun and other guy hit

me in my face.

Q All right. Let's back up again. You said, they hit

you with the gun?
A Uh-huh.
o Who hit you with the gun?
A Right here. The person right here.
Q Mr. Thomas-Dawson?
A Yes.
0 And where on your body does he hit you with that gun?
A In my face.
Q How many times does he hit you?
A Oh, man. Quite a few times.
9 What is the other man doing, while he's hitting you
with the gun?
A He's hitting me with his fist.
Q Are they saying anything to you?
A At that time they were grabbing the items that I had
on me.
Q What items would that be, sir?
A I had like 20/30 dollars. And ft had like some weed
on me.
15
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.202 Filed 08/07/19 Page 16 of 135

LO
11
12
13
14
15
16
17
18
19
20
21
22

23
24

25

BDC

Q Okay. Any clothing?
A Yeah, I had a True Religion coat.
Q What exactly did they take from you?
A I know they took my money. And the rest of the things
was probably on the ground like my teeth and stuff.
Q How about your coat? Did they take the coat?
MS. DIALLO: Objection. leading.
A Yes, the took my coat.

THE COURT: Sustained.

MS. MATHEWS: Well, Your Honor, actually
I think he indicated early that he had taken, they had taken
his True Religion coat. JI was just clarifying that.

Q What else in addition --

THE COURT: No you didn't. You asked him
what did he have. He said, 20 had 30 dollars, some weed.
You said somethimg about his coat. That's when he said,
the True Religion coat. He didn't say anything about it
being taken.

MS. MATHEWS: Thank you.

QO In addition to the 20 or 30 dollars that was taken
from you, was anything else taken?

A Yes. My True Religion coat.

Q Thank you.

After your True Religion coat and the money
is taken from you, what happens then?

16
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.203 Filed 08/07/19 Page 17 of 135

i

10
il
12
L3
14
15
L6
17
18
19
20
21
22
23
24

25

BBC

A One guy, he went back in the store. And the person

right here, he --

Q Are you referring to Mr. Thomas-Dawson?
A Yes, Mr. Dawson. He had the gun on me, and while

the other guy in the store I swung, ran. After that time,

he start shooting the gun towards me. Shooting the gun

at me where I was running to. I was running like running
crossing on the other side of Warren.

Q And he starts, how many shots were, how do you know

first of all that it was Mr. Thomas-Dawson?

A I was looking at him. I was looking where I was
running. I was looking back to check see if I was shot.
He was pointing it at me. He didn't hit me or nothing

though. I was checking to see if I was hit.
Q When you indicate that you're looking to him, how does
that work? You're running across the street and --
A Yes, but I'm looking back.
9 And what was the lighting like in that area?
A It was nighttime. It was still lights, the lights
up at the gas station and the street Lights on.
Q So you didn't have any problems viewing him?
A No. No problem.
MS. MATHEWS: May I approach, Your Honor?
THE COURT: You may.

Q I have a clear understanding of where you were, when

L7
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.204 Filed 08/07/19 Page 18 of 135

10
Li
12
13
14
15
16
17
18
19
20
21
22

23
24

25

BDC

all this went down, I'm going to hand you some documents
that as demonstrative evidence. First see if you recognize
this?
A Yes.

THE COURT: Miss Mathews, are they marked?

MS. MATHEWS: Not yet. They haven't been

marked.

THE COURT: Can you mark them for the record,
please.

MS. MATHEWS: Yes, I will. Your Honor, may
I have them colletively marked? Or do you want me to mark
each individual one?

THE COURT: Hach individual one. So we have
a clean record.

MS. MATHEWS: Thank you.

(People's exhibits one thru twelve marked)
Q Mr. Johnson, I'm handing you what has been previously
marked as People's proposed exhibit number four.
Uh-huh,
Can you identify that?
Yes, that's the door at the store.
So that is the gas station?
Yes, that's the exit door.

People's proposed exhibit number one.

PO FP 0 FP DO Bp

Yes, that's the counter.

18
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.205 Filed 08/07/19 Page 19 of 135

10
11
12
13
14
15
16
17
i8
19
20
21
22
23
24

25

BDC

Q You have to speak up.
A The counter,
Q And this is all in the gas station?
A yeds.
Q Where were you, sir?
A When it first started, I was yvight here on the side.
Q By the chip display?
A No. By the coffee machine.
Q By the coffee machine?
A Yeah.
Q Where were you when Mr. Thomas-Dawson apporached you?
A tT was at the door. I was at the door letting 'em out.
Exiting out this door, the gun was on my side. Told me,
excorted me out.
Q When the gun was on your side, did, were you able to
see it?
A Yeah, I looked down at it.
Q Okay. Once you left that area -- People's proposed
exhibit number 12, this is the diagram of the store. This
was the front of the store.
A Uh-huh.
Q Where did you end up?
A Right here. (Demonstrating)
Q So that would be in front of pump number two?
A Yeah.
13
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.206 Filed 08/07/19 Page 20 of 135

1

3 door of the vehicle.

10
11
12
13
14
25
16
17
18
19
20
2i
22
23
24

25

BDC

Q And is that, where was the vehicle parked?
A It was parked where pump one. I was at the passenger's

?

Q Was the vehicle pointed towards --

A It was pointed towards this way, like it was going

towards this way. (Demonstrating)

Q So it would have been pointed away from Cadillic,
correct?
A Yes.
Q The passenger's, what side of the vehicle was closest

to the store?

A The passenger's s side.

Q Again, wha type of vehicle was that?

A It was a dark color car, two door, One of them had
plastic over the window.

Oo Which one was that? Which window, if you recall?

A It was towards the back.

Q Okay. The back passenger?
A

Yes.

MS. DIALLO: Your Honor, objection as to

leading.

MS. MATHEWS: I'm sorry.

THE COURT: Objection sustained.
Q Did you ever go around the vehicle?
A No.

20
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.207 Filed 08/07/19 Page 21 of 135

i

10
11
12
13
14
15
16
17
18
19
29
21
22
23
24

25

BDC

Q

have,

A

Q

two,

Oo PF O

when

that
A

Q
A

All right. So the only view of the vehicle that you

was which view?
The passenger's side.

I'm handing you People's proposed exhibit

Uh-huh.
Do you, can you identify that?
Yes. This is how it looks afterwards.
Well, is the --

THE COURT: How what looked?
Is that -- I'm sorry.

THE COURT: How what looked?

number

THE WITNESS: This is how it looked afterwards

the vehicle was not there,

Can you identify what that picture is? Do you recognize

area?
Yeah.

What is that?

Warren and Cadillac, the Valero Gas station where it

happened. That was pump one, and more than likely on the

ground where they have the --

Q

A
Q
A

Okay. Don't speculate,
Okay.
So that's pump one?

Yeah.

21
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.208 Filed 08/07/19 Page 22 of 135

10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

BDC

Q fs that near the area where you indicate this happened?
A Yes.
Q What direction is this looking from? Where would the

front door be from here?

A The front door would be right here. It's like further
up. (Demonstrating)

Q Okay. So how far from the front door of the gas station
is pump one?

A TI can't tell you exactly how many feet it is, but thig

is, it's like coming in an angle,

Q I'm handing you now People's proposed exhibit number
three.

A Uh-huh.

Q Can you tell where that is from?

A Yeah, this is pump one. It was right here. This is

where the vehicle was at.
Q Where would that be looking out from?
A This is looking out from the door.
Q Of this, of the gas station?
A Yeah.
MS. MATHEWS: The People would move to admit
these exhibits, Your Honor.
MS. DIALLO: What are the numbers?
THE COURT: Exhibits four, one, twelve, two

and three? Is that you're moving to admit, Miss Mathews?

22
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.209 Filed 08/07/19 Page 23 of 135

id
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

BDC

MS. MATHEWS: And two.

THE COURT: Four, one, twelve, two and three.

MS. MATHEWS: Thank you.
MS. DIALLO: Is that is?

THE COURT: Any objection?

MS. DIALLC: No. No objection to those
exhibits.
THE COURT: All right. People's four, one,
twelve, two and three are admitted.
(People's exhibits four, one, twelve, two
and three admitted)
MS. MATHEWS: May I approach, Your Honor.
THE COURT: You can hold on to them until
the end.
MS. MATHEWS: Okay.
QO You indicate that after the, after you heard shots

you ran, correct?

A No. I was running and then shots was fired at me.

Q Okay. Thank you. And what direction were you running
towards?

A Towards, it was coming out towards from Cadillac to

Warren. I was like running in an angle.
QO Referring back, Mr. Johnson, to exhibit 12, People's
exhibit number 12, if you take this green marker, can you

show us the direction that you ran from where you started

23
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.210 Filed 08/07/19 Page 24 of 135

10

11

12

i3

14

15

16

17

18

19

20

21

22

23

24

25

BDC

to where you ended up?
Now this indicates from the side of pump
number two?
A Uh-huh.
Q Is that correct?
A Uh-huh.
Q Is that a yes?
A Yes, ma'am.
0 After you ran, what happened after that?
A At that moment, I ran over to the other one, other
gas station and I look out, I try to see if they was, if
I can get any help at the moment. Already the police was

on their way over there.

Q How do you know the police were on their way over
there?

A Because when I looked back over there I seen the police
cars there. That's when I came back towards that area.

Q So you come back to the gas, the Valero?

A Yeah.

Q When you were at the Valero, did, were photographs

taken of you?

A Yes.
0 I'm showing you Peopl'e proposed exhibit 8, 9, 10 and
11. Do you recognize these?

A Yes, ma'am.

24
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.211 Filed 08/07/19 Page 25 of 135

10

Ll

12

13

14

15

16

17

18

13

20

21

22

23

24

25

BDC

0 Can you go through them? Is this how, a true and
accurate representation of your injuries at the time of
the incident? |

A Yes.

oO Excuse me?

A Yes, ma'am.

Q And the exhibits 9 and 10, 8 and 9, what are those
depict? What are those pictures of?

A My mouth, my teeth was being out. Afterwards my teeth
was knocked out.

Q Pictures 9 and 10, or 10 and 11?

A Scars from my face. How the injury was.

Q Is your face bruised at all? Or was your face bruised
at all?

A Yes.

Q Where abouts on ycur face?

A Over my eye and under my face. Around my mouth and
other side of my face.

Q Thank you.

Did you make a report at that time to the
officers?
A Yes.
QO Did you make a written statement at that time?
A At that time, officers took statements from me.
Q But you didn't write anything out?
25
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.212 Filed 08/07/19 Page 26 of 135

10
11
12
13
14
15
16
17
18
19
20
ai
22
23
24

25

BDC

A No.

Q Okay. Did you have an occasion, sir to go the Detroit

Detention Center the next day, that being the 28th?

A Yes.

Q At that time, did you view a live lineup?

A Yes, matam.

Q Prior to viewing that lineup, did you speak to some

officers?

A No.

Q Did anyone escort you back to the lineup area?

A Yes. Yes, ma'am.

Q Were those police officers?

A Yes,

Q Did any of those officers, did officers remain in the

room with you while you looked at the live lineup?

A Yes, officer stayed in the room.

Q And did any of those officers throughout that period

indicate to you by work or gesture whom to pick?

A No.

Q Were you able to pick someone?

A Yes.

Oo Do you recall who it is was? Did you see --

A Yes, I see one of them here. One of the defendants

here.

Q And whom did you -- I'm handing you People's proposed
26
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.213 Filed 08/07/19 Page 27 of 135

LO

il

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

BDC

exhibit number six, is this the picture of the lineup you

viewed?

A Yes, matam. This is one of the lineups.

© Is that the lineup you viewed?

A Yes, ma'am.

Q And who did you pick out of that lineup?

A The person right here in the yellow shirt..

QO And who is that?

A I see him in the courtroom today. It's him right here.

MS. MATHEWS: Your Honor, I ask that the
record reflect that Mr. Johnson identified Mr. Thomas-Dawson
is the person who was picked out of the lineup.

THE COURT: So noted.

MS. MATHEWS: I move to admit the picture
of the lineup.

THE COURT: People's proposed exhibit six.
Any objection?

MS. DIALLO: No objection.

THE COURT: People's six is admitted.

(People's exhibit six admitted)

MS. MATHEWS: Thank you, Your Honor.

Q After you reviewed that lineup Mr. Johnson, did you

sign a document?
A Yes.

Q I'm handing you proposed, People's proposed exhibit

27
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.214 Filed 08/07/19 Page 28 of 135

16

12

12

13

14

15

16

17

18

19

20

21

22

23

24

25

BDC

Oo pp O Pr O PDP O FP O P

number seven, can you identify that?

Ky
@
+)
on

yw OO Fr ©O FP O FF O FP YD B

Yes, this is my signature right here on number two.
Did you sign underneath that sentence?

Yes, I did.

What does that sentence say?

I didn't have my name on there.

Can you read what it says above that?

No, I really can't. You have to go through it.
Okay. Sir, do you have difficulty reading?

Yes, ma'am.

When you signed your name underneath this, did somebody
the questions for you?

Yes, matam. They did.

And the answers?

Uh-huh.

But that's your signature?

Yes, ma'am.

Did you also circle number two?

Yes.

Are those your initials?

Yes, it is.

Do you recall what you said to them -- the officers?

Through the whole statement of it? What is the

question?

A

Underneath here, do you recall being asked, where you

28
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.215 Filed 08/07/19 Page 29 of 135

190

11

12

13

14°

i5

16

17

18

19

29

21

22

23

24

25

BDC

recognize number two.

A Oh, yes.

Q What did you indicate as your answer? If you recall.

A tT mean that was the defendant that's here in the
courtroom right now. He had the yellow shirt on with the
hair.
MS. MATHEWS: Your Honor, the People would
ask to admit People's exhibit number seven.
THE COURT: Any objections?
MS. DIALLO: No, objection, Your Honor.
THE COURT: People's seven is admitted.
(People's seven admitted)
Q Sir, did you come and testify at the preliminary
examination?
Say that again?

Did you come in court before and testify?

A

Q

A Yes, ma'am.
Q Or after that?

A Yes, ma'am.

Q Strike that. After you looked at the live lineup,
did you give a written statement to the officers?

A Yes. The officers took a statement from me.

Q All right. But you've indicated that you have a hard

time reading?

A Uh-huh.

29
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.216 Filed 08/07/19 Page 30 of 135

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

BDC

QO Do you also have a hard time writing, Mr. Johnson?

A Yeah, at the moment.

Q So you, how did that come about that statement was
given?

A The officer took my statement on the situation because

tT told him what my disability was.

Oo rp Oo YP 0 FP GO FF DO

A

Q

Okay. Then they wrote it down?
Yes.
Did you sign it, if you recall?
Yes, ma'am.
All right. After it was read over to you?
Yes.
Because you didn't read it over yourself?
No.
Thank you.

MS. MATHEWS: One second, Your Honor.
How did you feel when this was happening?
When did it, can you repeat the question?

Yes. Thank you. When you were being struck by the

defendant about the face, loosing teeth, how did you feel?

A

Q

TI felt helpless.

When you were running away from the gas station, shots

were being fired after you, how did you feel?

A

Q

Like I was about to die. I was trying to get away.

Did you ever give permission to Mr. Thomas-Dawson or

30
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.217 Filed 08/07/19 Page 31 of 135

10

Li

12

13

14

15

16

17

18

19

20

24

22

23

24

25

BDC

his associate, Mr. Brown, to take your items from you?

A No.

Q And would you have given them had the weapon not been
present?

A Can you repeat that?

Q Strike that.

MS. MATHEWS: Thank you. tT have no further
questions.

THE COURT: Miss Mathews, are you moving
to admit People's exhibits eight thru eleven?

MS. MATHEWS: We are, Your Honor.

THE COURT: Any objection?

MS. DIALLO: Judge, I believe -- hold on
one second. ‘Those would be the pictures of the complaining
witness testifying.

THE COURT: That's correct.

MS. DIALLO: No objection.

THE COURT: All right. People's eight thru
eleven are admitted.

(People's exhibits eight thru eleven admitted)

MS. MA‘YHEWS: Thank you. Actually eight
is the -- Thank you.

THE COURT: Miss Diallo, do you mind if we
take a brief break. We have a number of attorneys in the

courtroom.

31
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.218 Filed 08/07/19 Page 32 of 135

10

11

12

13

14

15

16

17

18

193

20

21

22

23

24

25

BDC

MS. DIALLO: No. That is fine, Judge.
THE COURT: Mr. Johnson, if you could, please

step in the witness room.

(The witness was excused at 11:06)

(The Court took a brief recess for other

court matters at 11:06)

(The case was recalled at 11:31)
THE COURT: Back on the record. Appearances.
MS. MATHEWS: Megan Mathews for the People.

MS. DIALLO: Once again, Lillian Diallo on
behalf of Donnie Thomas-Dawson, who is present in front
of me.

THE COURT: Mr. Johnson, I have to remind
you that you're still under oath, okay?

THE WITNESS: Yes, ma'am.

THE COURT: Whenever you are ready, Miss
Diallo.

(Mr. Johnson resumed testigying at 11:32)

CROSS EXAMINATION

ne TN et

BY MS. DIALLO:

QO Good morning, Mr. Johnson.
A Good morning.
Q I'm going to ask you a few questions. If you don't

32
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.219 Filed 08/07/19 Page 33 of 135

10

11

12

13

14

15

16

17

18

i9

20

21

22

23

24

25

BDC

understand something I said, please let me know and f'll

do my best to clear it up, okay?

e

A Okay. Thank you.

Q Thank you.
Now it's true that Mr. Thomas-Dawson did

not take any money from you, correct?

A No.
Q He did not, right?
A No, he didn't.

9 Okay. And then as far as this car is concerned, you
didn't really know what this car looked like back earlier
in time whenever the preliminary exam was held? Hold on
one second.

MS. DIALLO: Can I see what date of the
preliminarye exam?
0 You remember a preliminary exam being held in this

matter February 23, 2015?

A Yes, mafam.
Q Okay. All right. During that exam, you couldn't
remember anything specific about that vehicle that you

testified to here today; correct?

A Yes, I did.

Q Okay. Page 16, I'm going to read to you a question
and an answer, okay?

A Okay.

33
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.220 Filed 08/07/19 Page 34 of 135

i0

11

12

13

14

15

16

17

18

19

20

2k

22

23

zZ4

25

BDC

I'm going to start at Line 18.

QUESTION: | DID YOU SEE WHERE THESE TWO MEN
WERE -- THE DEFENDANTS?
YOUR RRESPONSE : BY THER TIME THEY HOPPED

IN THE VEHICLE AND PULLED OFF?

QUESTION: OKAY. WHAT KIND OF VEHICLE WAS
IT, IF YOU KNOW?

ANSWER: IT WAS A DARK GREEN TWO-DOOR, SAY,
MONTE CARLO OR --

QUESTION: OKAY. ALL RIGHT. ANYTHING
SPECIFIC ABOUT THAT CAR THAT WILL STRIKE
YOUR MEMORY -- THE CONDITION OF IT?

YOUR RESPONSE: I DON'T KNOW.

Remember those questions and those answers, sir?

at the time, at the prelimiary exam was held,

you didn't remember anything remarkable about the vehicle

Right. Didn't mention that part when he asked.

You didn't describe any busted out windows, correct?

No, didn't say that at the moment.

Okay. Thank you. Is it fair to say, I'm not making

I'm apologizing for anything that happened

0 Ril right.
A Uh-huh.

Q

A Yes, ma'am.
Q Okay. So
itself, correct?
A

Q

A

Q

light of it.
to you that day.

34
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.221 Filed 08/07/19 Page 35 of 135

10

il

12

13

14

i5

16

17

18

19

20

21

22

23

24

25

Bp¢

A Uh-huh.
Q But is it fair to say that this all happened relatively
quickly?

A Yes, it did.
(Defense exhibits A thru F marked}
Q Okay. I'm going to approach you with what's been marked

as defense exhibit A, B, C, D, H, F.

A Okay.
Q Have you seen these before, sir? That area? Is that
the gas station where you were that night?

Yes, it is.

Okay. Are you depicited in one of those pictures,
At least one.

Say that again. What's the question.

Are you in any of the pictures?

Yes.

Is that you, the back of your head?

Yes.

That's the front of you?

Yes, that's the front of me.

oO rp 0 PrP 0 FP 0 FF 2 OP
Kh
“d

Okay. Let me see -- and the rest are being, when,
accurately depict the gas station as it appeared on that
particular evening?

A Yes. Uh-huh.

MS. DIALLO: Your Honor, at this time, I'd

35
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.222 Filed 08/07/19 Page 36 of 135

10

11

12

13

14

15

16

17

18

19

20

2h

22

23

24

25

BDC

move for defense exhibit A, B, C, D, EB and F.
THE COURT: Any objection?
MS. MATHEWS : None, Your Honor.
THE COURT: All right, defense exhibits,

A thru F are admitted.

(Defense exhibits A thru F admitted)
Q Okay. Sir, I'm going to show you now what's been
admitted as Defense exhibit A, is this where the car was

located that you said that you saw where the passenger door

was facing the front door of the gas station?

A Repeat that one more time.

Q Is this the pump where you go, where the car was parked
at?

A Yes.

Q Okay. And that car that was parked at that pump, the

passenger door was facing the gas station, correct?

A Yes.

Q There are lots of cameras around that location, correct,

sir?

A I know the gas station do have cameras.

Q Okay. Did you ever see this incident caught on camera?

A Did I ever watch a tape?

Q Right, did you ever watch a tape?

A No, I never sat and watched a tape.

Q Okay. When you got your, I guess your teeth knocked
36
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.223 Filed 08/07/19 Page 37 of 135

10

il

12

13

14
L5

16

17?

18

19

20

2i

22

23

24

25

BDC

out, it was a lot of blood, correct? Was there blood?

A On the ground or on me?

Q On you?

A Yeah, I mean I had blood on me.

Q Okay.

A I figured out, it is blood on me.

Q I'm sorry?

A Yes, I've -- yes, it was blood on me.

Q Was it on your, where on your person would it have
been?

A Guess around my mouth, probably by my face.
Q Okay.

A I mean, it's open wounds.

Q Okay.

A So I figured, yes.

Q Okay. Thank you.

And it's fair to say that the person that
you've identified in this courtroom, you had never seen

him before that particular day or evening, correct?

A Never saw him.

Q Is that -- you have to speak up.

A No, ma'am.

Q Okay. Thank you. Did you ever describe the person

as wearing a tan shirt, sir?

A You said, do the person, did he have a tan shirt on?

37
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.224 Filed 08/07/19 Page 38 of 135

10

il

12

13

14

15

16

17

18

13

20

2i

22

23

24

25

BDC

Q

A

Q

At the time, correct. Can I see your --

It was yellow.

It was yellow. Okay. dust one second. I just want

to see the admitted exhibits.

You indicated that, when the shooting started

you were running away from this gas station, correct?

Yes, ma'am.

As a matter of fact, weren't you on the curb by the
the shooting started of the gas station?

No, I wasn't on the curb.

Okay. When you, maybe, when you got to the curb is
when you turned around and looked back?

No. I was looking back at the moment.

Page 29, preliminary exam transcript, remember the

following questions being asked and the responses being

given by you under oath? I'm going to start at line 17:

QUESTION: WHEN THEY, DID THEY MEAN MORE
THAN ONE PERSON

YOUR RESPONSE? ONE PERSON SHOOTING.

QUESTION: OKAY. YOU KNOW BECAUSE YOU'RE
RUNNING AND LOOKING BACK?

YOUR RESPONSE: Yeah, once I got there I
LOOKED BACK. I WAS LOOKING.

QUESTION: ONCE YOU GOT WHERE?

RESPONSE: SAY IT, LIKE THE CURB. I STARTED

38
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.225 Filed 08/07/19 Page 39 of 135

10

121

12

13

14

15

16

17

18

19

20

21

22

23

24

25

BBC

LOOKING.

QUESTION: HOW FAR IS THE CUBR AWAY FROM
THERE? IN THIS ROOM, POINT TO SOMETHING
IN THIS ROOM.

ANSWER: PROBABLY FROM MAYBE THE DESK TO

MAYBE THAT WALL.

Q Remember those questions and those answers, sir?
A Yes.
9 Okay. So you were kind of a good distance away when

you turned around to see who or what was shooting at you,

correct?
A Yes. But that was still in the running process.
9 I know. I appreciate that. Thank you.

As a matter of fact once the shooting started
that's when you started looking back, correct?
A I was running stiil. Like it was already in the
process, running, looking back at the same time, turned
around see if you, check to see if you got shot. It was
all like in a short period of time.
o Yes, sir. Okay.

Page 31, line 3 thru 11.

QUESTION -- I'm sorry line one,

YOU JUST STAND THERE AND LOOK AT HIM, Is

THE SHOOTING STILL GOING ON?

YOUR RESPONSE: THE SHOOTING STARTED ONCE

39
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.226 Filed 08/07/19 Page 40 of 135

10

Li

12

13

14

15

16

17
18
19
20
21
22
23
24

25

BDC

I STARTED LOOKING BACK. YEAH, THE SHOOTING
STARTED .
QUESTION: OH, I SEE. SO YOU.

THR RESPONSE: YHAH.

QUESTION: SO YOU'RE NOT GETTING SHOT AT
UNTIL YOU'RE 30 FRET AWAY?

YOUR RESPONSE: YEAH. UNTIL I GOT--

QUESTION: OH, I SEE. I SEE. I SEE. 30
YOU'RE -- AND YOU SAID GETTING SHOT AT.
YOU HEARD SHOTS WHEN YOU WERE 30 FRET AWAY?
NO. I HEAR SHOT. I'M LOOKING AT HIM SEEING
HIM SHOOT AT ME.

Remember those questions and answers?

Yes, ma'am.

Were those true then, sir?

True.

Is that a yes?

Yes, ma'am.

Oo FF OO FP CO FP HD

Okay. Thank you.

Now today when you testified on the stand
you indicated that marijuana was taken from you, correct?

A No. I said --

Q Is that marijuana, weed marijuana? Did you say

Marijuana or weed?

A I didn't say it was taken from me. I said, the

40
Case 2:19-cv-10388-LJIM-EAS ECF No. 10-11, PagelD.227 Filed 08/07/19 Page 41 of 135

10

il

12

13

14

15

16

17

18

193

20

21

22

23

24

25

BDC

marijuana was down. I said money was taken from me. I

said my things was on like, after the crime, like, my teeth

was out.
Q Uh-huh.
A My possessions, two possessions was on the ground that

I had in my pocket. Money was taken and my coat was taken
from me.

Qo Okay. You never said there was any marijuana taken
from you?

A Yeah, it was in my pocket. The things was in my
possession in my jacket.

Q Okay.

A Some things was on the ground.

Q Okay. That's fine. Is it fair to say you never told
the police that you had marijuana on or about your person
at the time you were, you came across these people, correct?
A It was a part of my possessions that I had.

Q My question is a little different, sir. Did you tell
the police specifically that they took, that marijuana was

taken from you?

A No. I didn't, I didn't, they didn't take, indicate

it was taken from me because I don't know if it was -- [I
know my money was taken from me. I know my coat was taken
from me.

Q Yes, sir.

41
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.228 Filed 08/07/19 Page 42 of 135

1

10
11
12
13
14
15
16
17
18
i9
20
21
22
23
24

25

BDC

A I knew marijuana was on the ground. This is like,

this was a drug that I use and had.

.Q Were you using the drugs that night?
A Yes.
Q Okay. How close to the time of the incident were you

using the marijuana?

A Probably like in the morning time. You know, I smoke
like out the day. You know, a few times.

Q Oh, you just -- you're a smoker, huh?

A Yeah.

Qo It's okay. So that we're clear, the door to this
location was not locked -- people were coming in and out,
A Yes.

Oo Is that. Okay. Is it fair to say that more than one

vehicle that was around the gas station that particular

evening?
A No.
Q There was only one car?

A It was other vehicles but not by that pump. No. It
was like, the owner have a vehicle. The person that was
working at the store, so he do have a vehicle.

Q Yes, sir. Just one second.

MS. DIALLO: Can I see the lineup sheets?
Is it fair to say, sir, that there is only one person --

MS. DIALLO: Permission to approach?

42
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.229 Filed 08/07/19 Page 43 of 135

LO

Ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

BDC

THE COURT: You may.

Q I'm going to show you what's been marked and admitted

as People's six, that's the lineup sheet you got, the lineup

you got to view, correct?

A Yes, ma'am.

Q There is only one person in that lineup with a canary

yellow shirt on, correct?

A With a yellow shirt on, yes.

Q and that would be the person who you picked out that's
sitting in front of us, correct?

A Yes, ma'am.

9 Okay. And that yellow shirt stuck out in your mind,
did it not?

A Both the face and the shirt.

Q I know. But the yellow shirt was a dead give away,

wasn't it?

A Yeah.
Q Okay.
MS. DIALLO: Just one second, Judge.
THE COURT: Take your time.
Q The statement that you gave the police, even though

you might not have written it, but they read it to you and
you signed it, correct?
A Okay.

9 Is that yes?

43
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.230 Filed 08/07/19 Page 44 of 135

10

il

12

13

14

15

16

L7

18

19

20

al

22

23

24

25

BDC

A Yes, matam.

Q Okay. Did they give you an opportunity to change

anything in there that you wanted to change?

A Yes.

Q Is it true that you did not see the vehicle that the
people pulled up in, is that fair to say?

A You say I didn't see them --

Q You don't know how they arrived, the people that you
saw? You don't know how they arrived?

A No. How they arrived in the beginning, no.

Q Thank you.

You got there around nine o'clock that
particular evening, correct? Or a little after nine?
A I'm not for sure of the exact time that I started
working there at that day.
Yes.
But --

Q
A
Q If I try to refresh your --
A Okay.

Q

-- yecollection with something? Do you remember
testifying previously: that you get to work around nine
o'ciock p.m.? Page 34. Around nine o'clock p.m.? But
you were a little late that day.

A Yeah, it says, I -- but the other guy be there. It's

two shifts. Three shifts really.

44
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.231 Filed 08/07/19 Page 45 of 135

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

BpC

Q Okay.

A And the second guy, the first guy come in and then

the second shift. And then there's a shift of people.

So between the time period that the second shift guy, I

was there.

Q Okay. Do you know what time that might have been,
sir, Mr. Johnson?

A to can't say that exact time at the moment.

Q Okay. Isn't it true sir, that you weren't really
looking at the cars? You were looking at the people,
correct?

A Once that happened, I mean, I seen the vehicle. I
was there at the vehicle.

Qo Okay. I understand that. But you were paying attention
to the people as opposed to the vehicle, correct?

A I was paying attention to everything at the moment.

Q Everything. Okay. And you're quite certain that the
passenger door was to the front door of the gas station,
correct -- of the car?

A Yes.

Oo And that's right there in that light, correct?

A Yes, ma'am.

Q And with that light, you would be able to see if there

was a busted out window in that passenger side, correct?

A Right.

45
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.232 Filed 08/07/19 Page 46 of 135

10

11

12

13

14

15

16

17

18

19

20

ZL

22

23

24

25

BDC

Oo rp Oo F O

You never said you saw that though, did you?

I didn't say that in the first statement. No I didn't.
Okay. Or at the preliminary exam?

Repeat that. No, I didn't.

Okay. Just a second. Just so we are clear, this wa
not a dispute over weed, was it?

No.

What did you say?

No, ma'am.

A

0

A

Oo Did you say, huh?
A T said, no.

Q

Oh, I'm sorry. Okay. It was not a dispute over
Marijuana?
A No, ma'am.
Q Okay. But there was marijuana that was part of

everything that you say got taken from you, correct?

A Yes.

Qo Is that a yes?

A Tim not for sure what they -- I knew I had, my money
got taken. I knew what was in my poss -- pocket, came out.

Q yes, gir.

A I knew my coat was gone and my money was in my pocket.

Somethings was on the ground. I know my teeth was on the
ground. I know it was some weed on the ground.

Q Oh, was it?

46
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.233 Filed 08/07/19 Page 47 of 135

10

i1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

BDC

A Yes, ma'am.

Q Okay. We're clear --

A My coat, my coat Was gone too.

Qo Hold on. Hold on.
A Okay. I apologize.

Q Your coat was gone too? Anything else?

A No.

Q Because you wouldn't forget something like this that
happened, correct -- and what was taken from you, right?

A Yeah --

Q Say that again. You wouldn't forget that, correct?

A You said, I wouldn't forget what was taken from me?

Q Correct.

A I know my money and my coat was gone.

Q Okay.

A My teeth was out.

oO I know. I understand.

A That's the main things I remember.

QO And I'm sorry about that. But I'm here to just ask

you some questions about what happened, okay?

A Okay.

Q What about your phone? Didn't you tell the police,
they took your phone?

A I probably did have a phone on me. 1 have a lot of

phones and, I probably did have a phone on me. I don't

47
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.234 Filed 08/07/19 Page 48 of 135

190

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

BoC

» O Pp O P 0 BP O

know. I just know my money, my coat, I had some marijuana
on the ground. I had some teeth out.

i know. Okay. and this happens quickly, correct?

Yes, ma'am.

All right. You are not shot at all, are you?

No. No, I'm net.

Okay. And you, did you go to the doctor?

Yes, I went to the doctor.

That same day?

rT went to, I went in the EMS. They took a report.

And I went to the hospital, like a couple hours later during

the day.

0 Okay. So you were well enough to walk away from the
scene?

A No, they took a report on me.

Q Okay. I know. Jisten to my question. I know. But

you were well enough to go to the hospital a couple of hours

later, correct?

A Yes.
Q Okay. All right.

MS, DIALLO: One second, Judge.

THE COURT: Take you time.
Q You don't have any proof that you were working at this
gas station, correct? Any W2s?

A No. No.

48
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.235 Filed 08/07/19 Page 49 of 135

10
11
12
i3
14
15
16
17
i8
19
20
21
22
23
24

25

Bbc

QO No. No, 1099s?
A No.
Q No. It's a cash business you were doing up there?
A Yeah, under the table.
Q Huh?
A Under the table.
Q Under the table. Okay. All right.
Q I don't think I have any other questions for you,
youngman.
A Are you done?
THE COURT: Redirect?
MS. MATHEWS: Just one question.
REDIRECT EXAMINATION
BY MS. MATHEWS:
Q How far away was Mr. Thomas-Dawson when he started
shooting at you? How far away was he from you?
A I mean, we was a little distance away.
Q Okay. How far though? What's a little distance?
Can you point something out in the courtroom?
A I mean, say from this end to the probably where that
second step at up here:
Q So at the end of that wall right there?
A The end of this -- the end of where the judge is at
right here at the end of that right here. The beginning
until ---
49
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.236 Filed 08/07/19 Page 50 of 135

 

Q Okay.
2 +
A -- probably where this second step 1s.
3 ,
MS. MATHEWS: Twenty feet. Miss Diallo,
4
would you agree approximately 20 feet?
5
MS. DIAuLO: Okay. I didn't see it. E'm
6
sorry.
7
THE COURT: At the end of the bench? The
8
second row of seats in the jury box.
9
THRE WTINESS: About the second row.
10
THE DIALLO: At least 20 feet.
il
MS. MATHEWS: Perhaps even thirty.
12
MS. DIALLO: Yeah.
1 ' :
3 Q You're looking back at him at this point?
14
A Yes.
15 . .
Qo You see him start to shooting at you?
16
A Yes, ma'am.
ad Q And how many times did he shoot?
18 A Quite a few times.
19 Q Did you count them?
2 .
0 A I don't want to guess wrong, but I can say about like
21 Five times, five six times. I'm not for sure of the exact
22 times. And it was a gun, I wouldn't, couldn't keep up with
23 the time period of shooting --
24 : :
A That wasn't a priority.
25

Q t really wasn't --

BDC 50
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.237 Filed 08/07/19 Page 51 of 135

10

11

12

13

14

15

16

17

i8

19

20

21

22

23

24

25

BBC

MS. MATHEWS: Thank you very much, sir.

T have no further questions.

THE COURT: Recross? Based of her redirect.

MS. DIALLO: Yes. I'm sorry, Judge, what

did you say Judge?

THE COURT: Based of her redirect.

MS. DIALLO: Oh, yes. Yes.

RECROSS EXAMINATION

 

BY MS. DIALLO:

 

0 So the shooting starts when you're about 20 to 30 feet

away at least?

A Yes.
0 Ts that a yes?
A Yes.
QO After you had hit somebody, correct?
A Yes.
Q With your fist, right?
A Yes.
MS. DIALLO: I have no questions.
THE COURT: Who did you hit?
THE WITNESS: The person here.
THE COURT: You hit the defendant?
THE WITNESS: Yes. I'm not for sure of his
name.

THE COURT: Can you silence that? Mr.

54
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.238 Filed 08/07/19 Page 52 of 135

10

il

i2

13

14

15

16

1?

18

19

20

21

22

23

24

25

Boe

Johnson, what time of day was this when this happened?

THE WITNESS: The time it happened? It was

around twelve o'clock.

THE COURT: A.M. or p.m.?

THE WITNESS: That would be a.m.

THE COURT: You described the gun that you
saw?

THE WITNESS: Yes. It was a black gun.

THE COURT: Do you know the difference between

a handgun and a rifle?

THE WITNESS: It was a handgun.

THE COURT: When you were standing at the
door, how close were you to the defendant at that point?

THE WITNESS: He had the gun on my back.
t was like trying to let him out to lock the door. By me
letting him out, I'm getting escorted out the door with
gun.

THE COURT: So is he at your side?

THE WITNESS: Yes, he's on the side of me.

THR COURT: Was anything covering his face?

THE WITNESS: No.

THE COURT: Any questions based off my

questions, Miss Mathews?

MS. MATHEWS: None. Thank you, Your Honor.

THE COURT: Miss Diallo?

52
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.239 Filed 08/07/19 Page 53 of 135

10
il

12

13

14

15

16

17

18

19

20

ai

22

23

24

25

BDC

MS. DIALLO: Just one second.

BY MISS DIALLOG:

I'm sorry, this happens around twelve midnight, sir?

Q

A Midnight would be a.m. or --

Q Yes,

A Yes.

Q Okay. You had been at the gas station for a

considerable amount of time before this occurs?

A Yes.

Q When you say, the person, you were behind the person
as you were escorting out of the store, were you not?

A You said, I was behind him?

Q You were going to let somebody out of the store, so
are you behind that person?

A No, I'm considered like, once I appraoch the person,
I'm considered like on the side of him.

Q So you --

A I'm grabbing the door, pulling the door open. While
I'm pulling up the door to let the person out, to lock the
door back, I'm having the gun on my side. I'm looking back
I see the gun right -here? I'm telling, they're telling
me to walk out. He's telling me to walk outside.

Q Yes, sir. You said it was a black gun or -- do you
ever say it's a silver -gun?

A No, I never said it was silver.

53
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.240 Filed 08/07/19 Page 54 of 135

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

BDC

Q Okay. Remember testifying page 10:

QUESTION: ALL RIGHT. WHAT DID THE GUN
LOOK LIKE?
ANSWER: A 40 cal. COLOR SILVER AT THE TOP.

BLACK AT THE BOTTOM.

THE COURT: May this witness be excused?
MS. MATHEWS: Yes, Your Honor.

THE COURT: Thank you, Mr. Johnson.

THE WITNESS: All right.

(The witness was excused at 11:58)

MS. MATHEWS: The People call Mohammed Bin

THE COURT: AL1 right.

(The Court recessed for a brief period
for other court matters at 11:59)

(The Court back on the record in this matter

at 12:09)

THE CLERK: Back on the record with Donnie

Q Remember that?

A Uh-huh.

Q Is that true, sir?
A Yes, it is.

Q Okay. Thank you.
Rabed.

Thomas~-Dawson.

THE COURT: Appearances.

54
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.241 Filed 08/07/19 Page 55 of 135

i0

Li

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

BDC

MS. MATHEWS: Megan Mathews for the People.

MS. DIALLO: Lillian Diallo, on behaif of

é

Mr. Donnie Thomas-Dawson, who's in front of me.

THE COURT: Do you want to call your next
witness?

MS. MATHEWS: Thank you, Your Honor. At
this time we would cail Mohammed Bin Rabed.

THE CLERK: “Do you solemnly swear or affirm
to interpret and translate Arabic to English, English to
Arabic between the Court, counsel and the witness in the
matter now pending before the Court?"

THE INTERPRETER: I do.

THE CLERK: "Do you solemnly swear the
testimony you are about to give to the Court to be the truth,
so help you God?"

THE NTERPRETER: Yes, I do.

(The interpreter was sworn at 12:11)

MOHAMMED BIN RABED

WAS THEREUPON CALLED AS A WITNESS HEREIN,

AND AFTER HAVING BEEN FIRST DULY SWORN To

TELL THE TRUTH AT 12:11, THROUGH AN

INTERPRETER, WAS EXAMINED AS FOLLOWS:

DIRECT EXAMINATION

 

BY MS. MATHEWS:

Q Good morning.

55
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.242 Filed 08/07/19 Page 56 of 135

10

ll

12

13

L4

15

16

17

18

19

20

21

22

23

24

25

BDC

A Good morning.
QO Sir, I'm going to be asking you a series of questions.
If you don't understand the question let me know.

A Okay.

Q Don't guess, just, if you don't understand. All of

your responses have to be oral. So that the gent leman
sitting in front of you can record it.

A Okay.

9 As well, it would be helpful if we could hear also.
A Okay.

Q Sir, will you state your name for the record.

A THE WTINESS: Mohammed Bin Rabed.

Q Mohammed Bin Rabed?

A THE WITNESS: Mohammed Bin Rabed.

A THE INTERPRETER: Bin Rabed.

A THE WITNESS: 8B-I-N R-A-B-E-D.

Q Thank you. Bin Rabed., On January 27th, 2015, were
you employed at the Valero gas station located at 10100
East Warren? |

A THE WITNESS: Yes.

A THE INTERPRETER: Yes.

Q And were you working at approximately 12:30 a.m. in
the morning?

A Yes.

Q Sir, what do you do at that Valero gas station?

56
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.243 Filed 08/07/19 Page 57 of 135

10

LL

12

13

14

15

16

17

18

19

20

ai

22

23

24

25

BDC

A THE WITNESS: Cashier.

A Cashier.

Q Are you behind glass?

A THH WITNESS: Yes.

A THE INTERPRETER: Yes.

Q Do you know anyone by the name of Gordon Johnson?

A THE WITNESS: Yeah.

A THE INTERPRETER: Yes.

Q And how you do know him, sir?

A He works with us. He cleans. He puts some groceries
up and stuff like that.

Q Was he working that morning also?

A Yes.

Q Did something happen to Mr. Johnson the morning of
the 27th of January 2015?

A Yes.

Q Can you tell us what -- did you observe something
happen?

A Yes.

Q At some point during that morning was Mr. Johnson by,
in the store with anyone else?

A He was by himself.

Q All right. Did customers come in when Mr. Johnson
was there?

A THE WITNESS: Yeah.

57
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.244 Filed 08/07/19 Page 58 of 135

1
A THE INTERRETER: Yes.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

BDC

Q All right. At tome point you indicate something

happened to Mr. Johnson _-

A Yes. Something happened to him, yes.

Q What was that?

A Someone came in, entered the store. He bought from

me Swisher for a dollar. He paid me the dollar. And he

went toward the janitor who was standing next to the coffee

place. Spoke to him. I was inside. I didn't hear of

course. Him and the other gentleman walked out of the

station. After while I heard like there was a big commotion.
And there was somebody in the car outside

who came out and helped him out with that confusion with

that.

Q Okay. Let's back up for a little bit. You indicated

that someone came in and bought a Swisher?

A Yes.

Qo And that person then walked over to Mr. Johnson?

A Yes.
Q How was that -- do you recall what that person looked
like?

A He was kind of tall. And is hair was puffed up and
kind of like curly. And he was wearing a yellow shirt.
A THE WITNESS: And a skinny guy.

A THE INTERPRETER: And a skinny guy.

58
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.245 Filed 08/07/19 Page 59 of 135

10
11
12
13
14
15
16
L?
18
19
20
al
22
23
24

25

BDC

Q Do you see anyone in the courtroom today that looks

like that gentleman?

A He's right here.

Q Can you tell, describe for the record, what, who I

is that he's, what the person is wearing that he's pointed

out?

A Yes, he's the one.
Q What is he wearing?
A Black.

MS. MATHEWS: Your Honor, I would ask that
the record reflect that the witness has identified Mr.
Thomas-Dawson as the person who's in the gas station.

THE COURT: So noted.

Q So Mr. Thomas-Dawson buys the swisher? You indicate
that he walks towards Mr. Johnson?

A Yes.

Q Did you observe anything in Mr. Dawson's hands at that
time?

A THE WITNESS: No. : No.

A INTERPRETER: No.

Q Did you -- and you indicate you behind a glass, is
that correct?

A Yes.

Q Do you see Mr. Thomas-Dawson approach Mr. Johnson?

A Yes.

59
.Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.246 Filed 08/07/19 Page 60 of 135

10
11
12
13
14
15
16
1?
18
19
20
21
22

23

24

25

BDC

Oo pv Oo wb

Q Did you -- could you see whether or not they touched?
Were they touching?

THE WITNESS: No. No.

THE INTERPRETER: No.

And at some point, two of them leave the gas station?

Yes.

How long from the time that Mr. Thomas-Dawson first
approached Mr. Johnson till, when they both left? How long?
A I would say maybe a moment. It just was a continuous
item.
OQ Okay. Perfect.

When they walked out of the store, could
you still observe them from where you were?
A THE WITNESS: No.
A THE INTERPRETER; No,
Q Could you see anything from your store at all outside
in the parking lot?
A It was dark in the corner. [I can't see.
Q Did you hear anything?
A I -- the confusion and the like screaming.
Q Did you hear anything in addition to -- what do you
mean by confusion?
A Oh, I heard there was something that exploded and
screaming.

Q Did you recognize that explosion as anything in

60
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.247 Filed 08/07/19 Page 61 of 135

10

1

12

13

14

15

16

17

18

i393

20

ai

22

23

24

25

BDC

particular?

A First I heard that screaming and that like, loud
noises. And then I heard the gun.

You heard a gun?

The gun being shot. The shots.

Q
A
Q How many times -- how many shots did you hear?
A I think once.

Q

Did you see any other people, other than Mr. Johnson

and Mr. Thomas-Dawson out there?
Just the two of them.

You never saw anyone else out there?

Okay. Did you see any vehicles?

A

Q

A No, there was nobody.

Q

A I saw a small car. It was dark.
Q

Could you make out any particular attributes of that

vehicle?

A After the shots, they got into the car very speedily.

They took off at high speed.
QO Who's they?

A The two people, this gentleman here and the guy that

was in the car.

Q Does he -- how does he -- how is he able to see the

guy that was in the car?

A I gaw the one that was coming out of the car. And

when they were screaming and sort of like -- when they came

61
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.248 Filed 08/07/19 Page 62 of 135

10

Li

12

13

14

15

16

i?

18

19

20

21

22

23

24

25

BDC

back this one went into one side of the car and the other

one went the other side of the car.

é

9 So he did see someobody else with Mr. Johnson other

than --

I saw somebody coming but I did not see his face.
Do you know what kind of clothing he had on?

A

Q

A THE WITNESS: No.

A THE INTERPRETER: No.
Q

All right. So you didn't see his face but you saw
somebody else with Mr. Thomas-Dawson?
A THE WITNESS: Yes.

A THE INTERPRETER: Yes.

QO All right. Both of those two, Mr. Thomas-Dawson and
the other person, were by Mr. Johnson?

A Yes.

Q All right. After you hear the gunshots, do you recall

how many gunshots?

A I believe just one. I did not concentrate.

Q Did you do anything?

A I called the police 9-1-1 and they came.

Q Did you ever see Gordy again that night? I'm sorry,

Mr. Johnson again that night?
A He came back but he was all bloody.

Q Did you see -- okay. When he came back to the store,

he was all bloody?

62
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.249 Filed 08/07/19 Page 63 of 135

10
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

BDC

PrP OO P DO P

with the police.

Yes.

Did you observe any injuries on him?

Like his face was swollen, his teeth were broken.

Did Mr. Johnson clean up while you were there?

We were all very scared. And when we, I got in touch

The police came in and that's where we

stand at that time.

Q Okay. When the police came in, did you give a

statement?

A I told them exactly what I just said.

Q Okay. You never wrote anything out?

A No.

o Sir, can you write, read and write in English?

A THE WITNESS: Difficult.

0 THE INTERPRETER: Difficult.

Q Okay. Had you ever seen Mr. Thomas-Dawson or that
other man before in your store?

A No, I haven't.

Q So that was the first time that you had seen him?

A Yes.

Q At some point in May of 2015, did you speak with an
investigator from the prosecutor's office?

A Yes, like a report.

Q Was there an interpreter present when you spoke with
him?

63
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.250 Filed 08/07/19 Page 64 of 135

10
Li
12
13
14
15
16
L7
18
19
20
21
22
23

24

25

BDC

A Yes, the manager was there.
QO But not a authentic or real interpreter?
A No. The manager was translating for me. And I was
answering.
Q Okay. Are you aware, does your, does the gas station
have video?
A Yes, there is.
Q Do you know how often that is taped over?
A I have no idea about this subject at all.
MS. MATHEWS: I have no further questions,
Your Honor.
THE COURT: Cross examination?
MS. DIALLO: Thank you.
CROSS EXAMINATION
BY MS. DIALLO:
Oo Good afternoon.
A THE WITNESS: Thank you.
oO ifm going to ask you some questions. If you don't
understand let me know and I'll do my best to clear it up.
THE INTERPRETER: He asked me to translate
for him. I said, yes.”
Q Sure. Is it fair to say that inside of the gas station
it was well lit, correct?
A Yes.
Q And you did not see any weapon inside of the gas

64
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.251 Filed 08/07/19 Page 65 of 135

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

BDC

station, correct?

A No.

Q And you were paying attention to Gordy and the other

guy, correct?

A Inside the gas station?

QO Yes, inside the gas station.

A Yes. I was not concentrating. It was just something
normal.

Q It was just normal? Nothing out of the ordinary?

A No.

QO Okay. Had you have seen a gun, would that have been

out of the ordinary?

A I did not see a gun.

0 Okay. Thank you. Ail right. And it's fair to say
that this happened very quickly, correct?

A It didn't take but two, three minutes. That's all.

Q Okay. Thank you.

Were you ever given any picture to try to
identify anybody that was part of what happened at the
gas station that night -- early morning?

A Nobody gave me an pictures.
Q Okay. Would it be fair to say that there's only one
black male sitting here with an Afro?

THE INTERPRETER: He's trying to tell me
to repeat it again.

65
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.252 Filed 08/07/19 Page 66 of 135

10

11

12

13

14

25

16

a7

18

19

20

23

22

23

24

25

BDC

MS. DIALLO: Okay.
THE INTERPRETER: I'm going to repeat it
again.
THE WITNESS: Okay.
A Yes.
Qo Okay. As a matter of fact, you were asked in your
statement, would you be able to identify the two black males,
if you saw them again, correct?
A I told them that I saw one person not the other person.
Q And your response was, '‘'I don't know. It happened
so fast.!
A No, I said, I saw that one person. The second no.
That was all I said.
MS, DIALLO: Judge, permission to approach?
THE COURT: You may.
Q Is it fair to say that you gave a statement by phone
to the police officers, correct?
A No.
Q Tt was in person here at the prosecutor's office,
correct? You gave a statement here?
A No.
Q At the gas station?
A The investigator came to the gas station.
0 Okay. All right. And at that time you told the
investigator what you knew, correct?

66
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.253 Filed 08/07/19 Page 67 of 135

10

Li

12

13

14

15

16

i7

18

193

20

21

22

23

24

25

Bbc

A Exactly.

Q And that was May 13, 2015, around --

A -- around 7:45 a.m.?

A Yes.

Q Okay. Did they go over the questions and answers with
you?

A After he asked me, after he asked me -- he asked me
if you could read it? And then see if we would, this is

your answer. I told him, ‘I cannot read it.' And the

manager read it and translated it for me. I told him yeah,

that's exactly. And then I signed it.

Q Okay. Thank you. So would it be fair to say that
if I tell you in the statement, the question, ‘would you
be able to identify the two "BMS", -- That's black males.

-- if you saw them again, do you see that questions?

A He said, I just said what --

Q I know. I know. But your response was, 'I don't know.
It happened so fast.'

A He asked me to concentrate on him hundred percent.
I said, that was the gentleman I saw. I saw him for the
first time. And that's why I gave his description.

Q Right. But you didn't get a chance to really
concentrate on him, is that fair to say?

A I saw his face and because -~ the hairiness of the
situation this is what really made me thinking.

67
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.254 Filed 08/07/19 Page 68 of 135

1

10
12
12
13
14
15
16
17
18
19
20
21
22
23
24

25

BDC

Q Okay. Very well. Did you notice that the person had

any facial hair?

A No.

Q Did he have, or you didn't know?

A There wasn't any.

Q There wasn't any facial hair?

A No, | |

Q Okay. There was no goatee?

A I didn't pay attention. You're asking me about the

like the full beard? I did not concentrate on just that

goatee.
Q What about something over the lip?
A I did not concentrate on that.
QO Okay. Did that person have anything about their face
that would stand out to you?
A All I saw was like he was kind of like tall and thin.
And then is hair was ali puffed up.
MS. DIALLO: I'm sorry. I do apoligize,
Judge.
THE COURT: That's okay.
Q Okay. Just tail ‘and skinny that's it and hair puffed
up?
A His face was well wide.
White?
A Wide. Wide. W-I-D-E.

68
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.255 Filed 08/07/19 Page 69 of 135

16
il
12
13
14
15
16
L7
18
19
20
21
22

23
24

25

BDC

Q Oh, wide.

A Wide.
Q Turn around. When you say wide, you mean wide going
this way.
A He's saying no.
MS. DIALLO: I don't think I have any other
questions. Thank you.
THE COURT: Redirect.
MS. MATHEWS: Thank you.
REDIRECT EXAMINATION
BY MS. MATHEWS:
Q When you saw Mr. Thomas-Dawson, was there anything
covering his face?
A No.
QO How about his hair, did he have a hood on or anything?
A No. Just puffed up. That's it.
Q All vright. When you gave your description of Mr.
Thomas-Dawson, how did you describe him?
A I told him tall and kind of like thin. And his hair
was puffed up. And he was wearing a yellow, a yellow
sweater.
MS. MATHEWS: Thank you. I have no further
questions.
THE COURT: Recross?
MS. DIALLO: Just one second.

69
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.256 Filed 08/07/19 Page 70 of 135

10

a1

12

13

14

L5

16

L7

18

19

20

21

22

23

24

25

BDC

RECROSS EXAMINATION

BY MS. DIALLO:;

Q So you it's fair to say the person that bought this
dollar Swisher from you is the person you're identifying
as the one that did something to Gordy, correct?

A You went out together to the corner. Also the gentleman

in the car came out. That's where I heard this high sound

of screaming and the, all other mix up.

Q Okay. Just one second. But you never said in your
statement when you made the description that you heard a
gunshot, correct?

A Yes, = did tell them I heard a gunshots. Io just
told them one.

Q It says in your statement that 'I heard some screaming
and saw the unknown black male fighting with Gordy.' They
knocked Gordy to the ground, and he got up and ran towards
Cadillac Street.

A I saw after the gunshots.

Oo But is it fair to say, when they were reading it to
you, you never said anything in your statement -- you can
hold on to that -~- about gunshots?

A This is what I told the investigators. So I don't
know what he wrote. I told them that there was gunshots
and the gentleman ran. He ran in one direction and the
other guys ran the other direction with the car.

70
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.257 Filed 08/07/19 Page 71 of 135

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

BDC

But you,

MS. DIALLO: Thank you. I'm through.

What happened to the video?

not my -- I do not interfere with the video.

could you have gotten the video of

the person that bought the one Swisher?

There is cameras inside the store.

MS. DIALLO: Okay. Thank you.
THE COURT: May this witness be excused?

MS. MATHEWS: I'm sorry?

THE COURT: May this witness be excused?

MS. MATHEWS: Yes.

MS. DIALLO: No objection, Judge.

THE INTERPRETER: Can he go? he is saying.
MS. MATHEWS: Yes.

(The witness was excused at 12:35)

MS. MATHEWS: Your Honor, now the People

would call Breaun Glasper.

THE COURT: We are going to break for lunch.

MS. MATHEWS: Okay.
THE COURT: Tt is almost 12:35. So if the

parties could returnat 1:45 promptly.

MS. DIALLO: Sure, Judge.
MS. MATHEWS: Thank you.

{The Court took lunch at 12:36)

V1
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.258 Filed 08/07/19 Page 72 of 135

9
10
11
12
13
14
15
16
a7
18
19
20
21
22
23
24

25

BDC

Thomas -Dawson.

(The Court went back on the record at 1:51)

THE CLERK: Back on the record with

THE COURT: Appearances.

MS. MATHEWS: Good afternoon, Your Honor,

Meghan Mathews for the People.

MS. DIALLO: Good afternoon to you and your

staff, Lillian Diallo on behalf of Mr. Donnie Thomas-Dawson,

who's 1s present in front of me.

THE COURT: Good afternoon. Good afternoon

Mr. Thomas~-Dawson.

not yet back

the Court is fine with it

THE DEFENDANT: Good afternoon, Your Honor.

THE COURT: Are we ready to proceed?

MS. MATHEWS: Your Honor, I am. My oOIc is
but my next witness is available. And if

I can go ahead and call her.

THE COURT: Call you next witness.

THE COURT REPORTER: Spell your name, please.

MS. GLASPER: B-R-E-A-U-N, Glasper, G-L-A-S-

THE COURT REPORTER: Thank you.
THE CLERK: Raise your right hand, please.
"Do you solemnly swear or affirm the testimony

you are about to give to the Court to be

the truth, so help you God?"

72
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.259 Filed 08/07/19 Page 73 of 135

10
11
12
13
14
15
16
i7
18
19
20
21
22
23
24

25

BDC

MS. GLASPER: Yes.
THE CLERK: Thank you.

BREAUN GLASPER

WAS THEREUPON CALLED AS A WITNESS HEREIN
AFTER FIRST BEING DULY SWORN TO TELL THE

TRUTH AT 1:52 P.M., WAS EXAMINED AND TESTIFIED

AS FOLLOWS:

DIRECT EXAMINATION

BY MS. MATHEWS ¢.

Q Good afternoon.
A Good afternoon.
Q I'm going to be asking you a number of questions.

I would ask that you respond orally. You speak out loud

because the gentleman that's sitting in front of you is

recording everything.

A Okay.

Q Additionally, we all have to hear. Okay?

A Uh-huh.

Q Would you, please state your name for the record?

A Breaun Glasper.

Q Miss Glasper, I'll take your attention back to January
27, 2015, at approximately one -- I'm sorry, 12:40 in the

morning, were you in the location of 11731 Chalmers?

A Yes.

Q is that in the City of Detroit.?

73
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.260 Filed 08/07/19 Page 74 of 135

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

BDC

A Yes.

Q County of Wayne?

A Yes.

Qo What's at that Location?

A It's a liquor store.

Q Who were you there with?

A I was there with Adante Poindexter.

Q Did you go into the Liquor store at sometime?

A Yes.

Q And did you come -- prior to going into that liquore
store -- strike that -- did you arrive by vehicle or by
walking?

A Vehicle.

Q Did you park that vehicle?

A Yes.

Q Was it parked in the lot of the liquor store located
at 11731 Chalmers?

A Yes.

Q When you parked that vehicle in that lot, did you
observe anything, any other vehicle?

A Yes.

Q What type of a vehicle did you observe?

A It was a black Monte Carlo to the left of our vehicle.
Q Did that vehicle have any unusual characteristics about
it?

74
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.261 Filed 08/07/19 Page 75 of 135

LO
11
12
13
14
25
16
17
18
19
20
21
22
23
24

25

BDC

oOo pr oO fF

you

When

It did have a busted window.

Do you recall where that busted window was?

The passenger's side.

You indicated you went into the liquor store. When
came out of the liquor store -- again strike that.

you first observed that vehicle, that Monte Carlo,

was it occupied?

A Yes.
Q Could you tell how many people were in it?
A No.
Q Okay.
At some point, did you see anyone exit that
vehicle?
A When we arrived to the liquor store one of the people
were outside of the vehicle.
Q Did you observe that person?
A Yes.
Q Did you observe whaet he was wearing?
A Yes.
Q What was he wearing?
A He had on a brown Carhartt jacket and dark colored
pants, jeans.
0 And then you went into the liquor store?
A Yes.
Q When you came back out, did you see that man?

75
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.262 Filed 08/07/19 Page 76 of 135

10
11
12
13
14
15
16
17?
18
19
20
21
22
23
24

25

BDC

oO Ff OO FP DO PF

No.

No. Did anything -- did you happen to see anyone else?.
No. ‘

At anytime?

They --

Did you see, without saying what they did, did you

see anybody when you walked out of that store?

> Oo FP OO FP OO F DO F DO PF S Oo FP DO Ff ODO Pp
ct
.

2
o

I'm sorry, out of the party store?

No.

Did you get back into your vehicle?

No.

Did you happen to see any other men in that parking

Yes, inside of the vehicle that was next to us.

What was, what vehicle was next to you?

The black Monte Carlo.

Okay. Who did you observe --

The guy --

-- in the vehicle?

-- that we seen when we approached the liquore store.
The guy in the brown Carhartt jacket?

Yes.

Did you observe anyone else?

T seen, I couldn't, you know, make anyone out, You

76
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.263 Filed 08/07/19 Page 77 of 135

10
11.
12
13
14
15
16
17
18
19
20
21
22
23
24

25

BDC

know, because we weren't really paying attention to that.
Once we got out and was approaching our car, they got out

f

and they approached us.

Qo Okay. When you say, ‘they got out,' you are indicating
more than one person?

Yes.

How many people approached you?

Two.

What did the first person that appoached you look like?

PO PF oO PB

He had on the brown Carhartt and the dark colored jeans.
He was like brown colored, dark brown.

Okay.

And he had tattoos like --

All right. Did he have anything in his hands?

A gun.

oO Ff O Ff OM

Now did, you said there's another man that got out
of that vehicle and approached you. What did that man have
on?

A That was him. And he had on a yellow --

Q I'm sorry, you said, ‘that was him.' Who are you
referring, are you reférring to someone in the courtroom?

A Yes. Him in the black, Donnie Dawson.

MS. MATHEWS: Your Honor, I would as that

the record reflect that Miss Glasper has identified Mr.

Thomas -Dawson..

77

 
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.264 Filed 08/07/19 Page 78 of 135

1
THE COURT: So noted.
2
QO What did Mr. Thomas Dawson have on?
3

A He had on a yellow, like light yellow polo turtelneck

and his hair was big like it is now.

5
Q Did you, do you know what type of weapon or what type

6
of a gun the other man had?
7
A I'm not really knowledgeable as far as guns. But I
9 .
do know that it was dark colored.
9
Q Okay. Did Mr. Thomas-Dawson have a weapon?
10
A No.
11

9 At some point the next day, did you have an opportunity

12

to go to the Detroit Detention Center?
13

A Yes.
14 . : ‘

Qo Did you look at a live lineup?
15

A Yes.
16 ,

MS. MATHEWS: May I approach the witness,

17

Your Honor?
18

THE COURT: You may.

19 Q T'm handing you what has been previously marked and
20 ts ; : :

admitted as People's exhibit number six. Can you identify
21

that?
22

A Yes.
23 .

Q And what is that?
24 ,

A A lineup.
25 ; ;

Q Is that the lineup that you viewed the next day?

BDC
78
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.265 Filed 08/07/19 Page 79 of 135

10

Ll

12

13

14

15

16

1?

18

L9

20

21

22

23

24

25

BDC

Yes.
Yes.

Yes.
And who did you identify?
Donnie Dawson.

And what number is he?

Two.

Oo FP OO Ff OO FP DO FP YO PF

Thank you.

Were you able to identify anyone in that lineup?

And would that have been on the 28th of January 2015?

MS. MATHEWS: I have no further questions.

THE WITNESS: Thank you.

THE COURT: Miss Mathews what is
you are referring to?
MS. MATHEWS: I was referring to

exhibit number six, the line up, Your Honor.
MS. DIALLO: May I, Judge?
THE COURT: Cross examination.
CROSS EXAMINATION

BY MS. DIALLO:

Q Good morning, good afternoon, Miss Glasper.

A Good afternoon.

Q i'm going to ask you a couple of questions.

it that

People's

If you

don't understand something, please let me know and I will

do my best to clear it up.

79
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.266 Filed 08/07/19 Page 80 of 135

1

2

10

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

25

BDC

A Will do.

Q Thank you.

Miss Glasper, in the line up that you saw

there was only one person standing in that lineup with a

yellow shirt, correct?

A Correct.

O That was one otf the things that you used as a

descriptive tool in order to identify who had done something

to you, correct?

A I say, yellow turtleneck.

Qo I understand that, ma'am. I'm not trying to argue
with you. I'm just -- I just want to know did you see,
that was one of the things that you used, a yellow, whatever
it was, shirt, turtleneck whatever it was, correct?

A Correct.

Q Okay. This unfortunate incident that you are here
to talk about today, you saw, who you say is this person

right here, Mr. Dawson, correct?

A Correct.

QO You did not see Mr. Dawson with any weapon in his

hand, correct?

A Correct.
Q All xight. I don't have another question for you,
ma'am.

THE COURT: Redirect?

80
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.267 Filed 08/07/19 Page 81 of 135

10
11
12
13
14
15
16
17
18
13
20
21
22
23
24

25

BDC

with Miss Dawson? I'm sorry, Miss Glasper.

one moment.

Alexamder.

MS. MATHEWS: No redirect, Your Honor.
THE COURT: .May this witness be excused?
MS. DIALLO: Yes, ma'am,

THE COURT: Thank you, ma'am.

THE WITNESS: Thank you.

(The witness was excused at 2:01)

MS. MATHEWS: Your Honor, may I just speak

She needs

documentation for work.

THE COURT: I'll give you a couple of minutes.

MS. MATHEWS: Thank you. I will take just
Miss Glasper, just wait one second.

MS. GLASPER: Okay.

(The Court took a short recess)

(The Court resumed at 2:04)

MS. MATHEWS: Your Honor, we calli Officer

THE COURT REPORTER: Spell your name, please.

MR. ALEXANDER: First namé is Maurice, M-

A-U-R-I-C-E, last name is Alexander, A-1-E-X-A-N-D-E-R.

THE CLERK: Raise your right hand, sir.

"Do you solemnly swear or affirm the testimony
you are about to give to the Court to be
the truth, so help you God?"

MR. ALEXANDER: Yes.

81
Case 2:19-cv-10388-LJM-EAS ECF-No. 10-11, PagelD.268 Filed 08/07/19 Page 82 of 135

LO
il
12
13
14
15
16
i7
18
19
20
21
22
23
24

25

BDC

THE CLERK: Thank you. Have a seat.

MAURICE ALEXANDER

WAS THEREUPON CALLED AS A WITNESS HEREIN,

AND AFTER HAVING BEEN FIRST DULY SWORN TO

TELL THE TROTH AT 2:04 P.M., WAS EXAMINED

AND TESTIFIED AS FOLLOWS:

DIRECT EXAMINATION

BY MS. MATHEWS:

oO Ff 0 FP OO F ODO PF O FP DO

Good afternoon, sir.

Good afternoon, ma'am.

Will you, please state your name for the record,
My name is Officer Maurice Alexander.

Officer were you -- where are you employed?
Detroit Police Department.

How long?

Four and a half years.

Were you employed on January 27, 2015?

Yes.

At approximately 12:30 a.m. were you in the

of 10100 Bast Warren, in the City of Detroit?

A

PO fF 0

Yes.
County of Wayne?

Yes.
What's at that location?

What is it, the location?

82

vicinity
Case 2:19-cv-10 - -
388-LJM-EAS ECF No. 10-11, PagelD.269 Filed 08/07/19 Page 83 of 135

10

il

42

13

14

15

16

17

i8

19

20

21

22

23

24

25

Q What's at that location?

A Oh, it's a gas station. A Valero gas station.
Q Why was it that you were at that location?
A

Well I got a call that it was an RA at that particular

Location.
Q Did you arrive by yourself or with someone else?
A I was fuli marked scout car along with my partner

Tom Collins that night.

Q Were there other officers present at that time?

A Yes.

Q How many officers responded to the scene?

A It was approximately, maybe six officers along with

a sergeant, one sergeant.

Qo Did you, along with those other officers, secure that
scene?

A Yes.

Q and did you interview anyone at that location?

A Well I was getting pits and pieces of the information,

what happened, because at the time the victim he was kind
of like all over the place. Because he was --

MS. DIALLO: I'm going to object to because
twhile he was ali over the place. He's just all over the
place.'

THE COURT: Speculation??

MS. DIALLO: Yes.

83
Case 2:19-cv-1 - -
0388-LJM-EAS ECF No. 10-11, PagelD.270 Filed 08/07/19 Page 84 of 135

19

il

12

13

14

15

16

17

18

13

20

al

22

23

24

25

THE COURT: Objecting sustained.

MS. DIALLO: Thank you.
Did you have an opportunity to observe the victim?
Yes.

How did the victim appear to you?

tm OO F 0

A little confused. He was, he was just, he had stated

he was just robbed.

MS. DIALLO: Your Honor, just object to the

hearsay.
Q Don't say what he said.
THE COURT: Sustained.
Q How did he look to you? How did he appear to you?

What was his --

-- so I don't remember his name exactly.
you don't recall the name?

Based on the information it's Gordon Johnson.

A Scared. Confused.

Q Did he -- were you able to obtain his name?
A Yes.

Q What was that? You're looking at something.
A Yes.

Q Are you trying to refresh your recollection?
A Well, yes. It was over a year ago ~~

Q Okay -

A

Q

A

Q

Okay. Were you able to ascertain whether or not there

B4
Case 2:19-cv- - -
V-10388-LJM-EAS ECF No. 10-11, PagelD.271 Filed 08/07/19 Page 85 of 135

10

11

12

13

14

15

16

17

18

13

20

21

22

23

24

25

had been video at the gas station?
A Yes, I was told there was a video footage of the
incident.

Did you ever secure that video footage?

I did not.

Do you know if it was secured?

Q

A

Q

A I do not.

Q Did you ever observe any of the security footage?
A No.

Q

Did you keep that scene secure until the tech officers

arrived?
A I did.

MS. MARTHEWS : Thank you. No further
questions.

THE COURT: Cross examination?

MS. DIALLO: Briefly. May I approach, so
1 can see the report he was looking at?

THE COURT: Yes.

CROSS EXAMINATION

CROSS #4.

BY MS. DIALLO:

Q How are you?

A How are you doing, ma'am?
Q I'm good.

In the report -- and good afternoon -~ that

you have here, we can share. The information given to you

85
Case 2:19-cv- - -
Cv-10388-LJM-EAS ECF No. 10-11, PagelD.272 Filed 08/07/19 Page 86 of 135

10

11

12

13

14

15

16

7

18

19

20

2i

2a

23

24

25

is that someone attempted to shoot someone else? That was
one of the things indicated, correct?

A Yes.
Q There was also information in there that a True Religion

jacket was taken and $30.00 (THIRTY) dollars was taken,

correct?
A Yes.
Q Okay. Is there anything in there about a phone being

taken or anything else other than what you have in your
report?
A No. Not in my report.
Qo Okay. Just one second.

Did you get the description of the person
that allegedly did this?
A It was a brief description in my report -- yes.
Q In your report. Did that person have any scars or
knots on their forehead like this person right here?
A t wasn't told anything about knots.
0 Okay. Just one second.

as a matter of fact that person had on -~
the description that you had, had on a yellow hat, yellow
shirt and blue jeans, correct ~~ according to your
description?
A Not in my report.

0 That's not your -- what dot are you, sir?

86
Case 2:19-cv-1 - -
0388-LJM-EAS ECF No. 10-11, PagelD.273 Filed 08/07/19 Page 87 of 135

10

11

12

13

14

15

16

17

18

19

29

Zu

22

23

24

25

A I'm dot one.

Q Sir, were you working with a partner that day?

A Yes, Tom Collins.

Q Mr. Tom Collins? Did you say ‘Collins? '

A Collins.

Q Collins. Oh. t don't have any other questions for

you because Tom Collins doesn't have anything to do with
this. Thank you.

MS. DIALLO: Just one second, Judge.
Q You didn't get any description about any perpetrator.
wearing a yellow hat, correct?
A No.
Q Okay. Thank you.

REDIRECT EXAMINATION

Q However, you did get a description -- one of the

assailants, didn't you?

A Yes.
Q And what was that description?
A It was a black maie with an Afro, approximately six

feet, 170 pounds.

QO Was there any scars or marks or anything mentioned?

A No, not in my report.

Q Are you sure? You want to look at your report to
refresh your recollection -- perhaps on page two?

87

 

 
Case 2:19-cv- - -
V-10388-LJM-EAS ECF No. 10-11, PagelD.274 Filed 08/07/19 Page 88 of 135

10

il

12

13

14

15

16

17

18

19

20

24

22

23

24

25

A Yes.

MS. MATHEWS : May I approach, Your Honor?

THR COURT: You May.

Yes, you did get some type of a description?

questions.

you so much.

witness.

Diaz.

A Oh, well, tattoos around the neck area, yes.

MS. MATHEWS: Thank you. t have no further

THE COURT: Miss Diallo?

MS. DIALLO: No further questions. Thank

THE COURT: May this witness be excused?
MS. MATHEWS: He may.

MS. DIALLO: On behalf of defense, yés.-
THE COURT: Thank you officer.

THE WITNESS: Thank you.

(The witness was excused at 2:12)

THE COURT: You want to call your next
MS. MATHEWS: Thank you. We will call Raymond

THE CLERK: Raise your right hand, please.
"Do you solemnly swear or affirm the testimony
you are about to give to the Court to be
the truth, so help you God?"

MR. DIAZ: I do.

88
Case 2:19-cv- - -
cv-10388-LJM-EAS ECF No. 10-11, PagelD.275 Filed 08/07/19 Page 89 of 135

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

THE CLERK: Thank you. Have a seat.
RAYMOND DIAG

WAS THEREUPON CALLED AS A WITNESS HEREIN,
AND AFTER HAVING BEEN FIRST DULY SWORN TO
TRLL THE TRUTH AT 2:13 P.M., WAS EXAMINED
AND TESTIFIED AS FOLLOWS :

DIRECT, EXAMINATION

DIRE Sh

BY MS. MATHEWS:

eal

Q
A
Q
A
Q
A
Q
A
Q
A

Good afternoon, sir.

Good afternoon.

Will you, please state your name for the record.
My name is Raymond Diaz.

Mr. Diaz, are you employed?

Yes, I am.

Where are you employed?

t'm a Detroit Police officer.

Are you -- how long have you been so employed?

I've been a police officer for fourteen and a half

years.

»p Oo PP O PF

Are you assigned to any special division?

Yes, I am.

And what is that?

T'm currently assigned to the Evidence Tech Unit.
What do you do as an evidence tech?

As an evidence tech my job is to process and document

89
Case 2:19-cv-10388- -
8-LJM-EAS ECF No. 10-11, PagelD.276 Filed 08/07/19 Page 90 of 135

10

11

12

13

14

15

i6

17

18

19

20

21

22

23

24

25

the scene of a crime and all its various forms. The way
t do that is through photographs when required. I search
for and collect fire arms evidence; that would be casings,
guns or pullets. I sketch the scene when required. I search
for and collect scene yelatied evidence. and when required

t also process for latent fingerprints.

oO Sir, on, were you so employed on January 27, 2015?
A Yes, I was.
0 and did you have an occasion to be at 10100 East Warren

in the City of Detroit?

A Yes.

Q Can you tell me what's at that location?

A That location is a Valero gas station.

9 How did you come to be there?

A tT was dispatched to process the scene of an armed
robbery of a citizen, where shots were fired.

Q Were you by yourself? Did you arrive at that location
by yourself?

T have a partner.

And who is your partner?

Sara Schulz.

Who is present while you an Officer Schulz arrived?

»p © P O »

Scout Five-Two 1 believe it was and sgt. Foster from

the Eastern District.

Q Had the scene been secured when you arrived?

90
Case 2:19-cv- - -
V-10388-LJM-EAS ECF No. 10-11, PagelD.277 Filed 08/07/19 Page 91 of 135

10

il

12

13

14

i5

16

17

18

19

20

2i

22

23

24

25

Yes.
Now how -- did you process that scene?
yes, I did.

And how did you do that?

0 0 FP DO F

once I arrived, I spoke wih Sgt Foster, who was holding
the scene with the officers. He gave me a brief synopsis
of what occurred. I proceeded to walk through the scene.
I gathered some notes. I did a rough sketch of the scene.
I marked the evidence and then I photographed the entire
scene area. And subsequently I collected the evidence.

Q T'm handing you a stack of -- they haven't been marked
though.

THE COURT: Go ahead and mark them.

MS. MATHEWS: I ghould have. I apologize.

(People's exhibits 13 thru 66 marked)

Q You indicated that you were processing the scene,
correct?

A Yes.

Q What was the physical description of that scene?

A The area of the scene encompasses the southeast corner
of Cadillac and East Warren. The area ig a one story

building, brick housing the gas station. North of the
building itself there's four gas pumps each with two
stations. A total of eight. The area was fairly lit.

The canopy underneath the gas pumps was all well lit. There

91
Case 2:19-cv- -
19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.278 Filed 08/07/19 Page 92 of 135

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

was one working street light on the westside of the street
and one business light on the westside of the building. |
MS. MATHEWS: May I approach, Your Honor?
THE COURT: You may.
QO I'm handing you People's proposed exhibit 66. You

recognize that?

A Yes,
Q Can you describe for us what that is, sir?
A This is the sketch, not to acale. of the area

encompassing the scene at 10100 the Valero gas station.
at the center of the sketch is the gas station building.
The gas pump area with the canopy and the street of East
Warren, Cadillac. The northwest corner there's another gas
station, a Sunoco. On the northside of the street. There's
a church. And to the west there's several residences.
Q Now, Officer Diaz, on that sketch there, in addition

to the numbers on the pumps, there are six numbers --

A Yes.

Q -- with yellow dots. Can you describe to us what those
represent?

A The first five, one thru five, are fired casings that

t recovered at different locations within the pump gas area.
The casings were all nine millimeter Blazzer brand. The
item number six are five packets, small individually packets

of suspected marijuana.

92
Case 2:19-cv- -
19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.279 Filed 08/07/19 Page 93 of 135

10

ii

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

Qo There also appears to be some teeth in between putip
one and the door. What does that represent? |
A These are teeth that, based on the information that
I received and also photographing the victim as he was
assaulted. He lost several teeth in the incident. . Those
are marked as teeth. Also there's a red area that contains
suspected blood.

O Thank you. There's also a number of triangles on that.
A Yes. .

Qo What do those represent?

A The triangles represent cameras that were on the
exterior side of the building. There are four of them.
Three on the northside and one on the westside. I mean,
I'm sorry, on the eastside.

Q While you were processing the scene, did you have an
opportunity to determine whether or not those cameras were
working? |
A They appeared working. I did not see a video or talk

to anyone to ascertain if they were working at that time.

Q So you have no information as to that?
A That is correct.
Q There's also, appears to be like a starlight from

Cadillac. What would that be, sir?

A Yes, two of those are the, the one on the westside

of the building that is a working strobe or light that's

93
Case 2:19-cv- -
@ 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.280 Filed 08/07/19 Page 94 of 135

10

11

12

13

i4

15

16

17

18

i9

20

a1

22

23

a4

25

on the building west wall. And directly across the street

ig a working city street light.
Q And you indicated that area was well lit for being
at night?

A Fairly lit, yes.

Q Now there's a number of photographs taken, is that
correct?
A Yes.

Oo I'm handing you --

MS. MATHEWS: Your Honor, we'd move to admit
People's exhibit 66.

THE COURT: Any objection?

MS. DIALLO: No objection, Your Honor.

THE COURT: People's 66 is admitted.

(People's exhibit 66 admitted)

MS. MATHEWS: Thank you.

0 These have individually been marked from People's

proposed exhibit 13 thru 65. I'd ask you to look at those
and identify them, if you can. What are those?

A These are the photographs that I took to illustrate
the scene as I observed it on the night in question.

Q Sir, when you tock those photos, some of those photos
depict the numbers that you indicated -- I'm sorry, like
the bullet casings and the location of the pumps, the door

and the interior or the station, is that correct?

94
Case 2:19-cv- - -
Cv-10388-LJM-EAS ECF No. 10-11, PagelD.281 Filed 08/07/19 Page 95 of 135

10

12

12

13

14

15

16

i?

18

19

20

al

22

23

24

25

A That is correct.
9 On your sketch to scaie and also in those photos there's

triangles for, markers with one thru five indicating the

bullet casings.

A The shell casings, yes.

Q You assigned those numbers randomiy, would that be
correct?

A Yes. I just try to keep them in an order. I went

from north to south, and then from east to west.
0 Okay. So those don't necessarily correlate to when
those shots were fired?

A That is correct.

Oo In fact, you have no jdea of where that shooter would
be specifically when those bullets, where those bullet
casings landed?
A In this particular case, no, I cannot say for certain,
because I did not have a impact area. I searched the entire
area to the north, to the northwest and to the west. I
did not find any strike marks to be able to say the casings
are at this location. The impacts are at this location
they were shooting in any particular direction.
Q Thank you. I understand that.

There are pictures in fact of evidence number
one, which would be the first casing found, is that correct?

A That is correct.

95
Case 2:19-cv- .
ase 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.282 Filed 08/07/19 Page 96 of 135

10

11

12

13

14

15

16

17

18

19

20

al

22

a3

24

25

Q Within those photos?

A Yes.

9 All the way through the second one, the third, the

fourth and the fifth?

A Yes.

QO The fifth one, where was that found?

A The fifth one was just west of the gas pump number
one.

Q And the teeth that you found, are there photographs

of those in there?

A Yes, there are.
Q And where were those found?
A Those were south of pump number one and two. Between

gas pump one and two and the building.

Q Did you also take photos of the victim?

A Yes, I did.

Q Were you able to observe his injuries?

A Yes, I did.

Q Can you tell us what injuries you observed?

A He exhibited brusing and lacerations to the right-side

of his face. And I had to open his mouth and he was clearly

missing teeth.

Q Do you recall how many teeth were located on the scene?
A I wag able to photograph four teeth.

QO Four?

96
Case 2:19-cv- .
ase 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.283 Filed 08/07/19 Page 97 of 135

10

11

12

13

14

15

16

17

18

19

20

aL

22

23

24

25

A Yes.

MS. MATHEWS: People's exhibits 13 thru 65
be admitted? |

THE COURT: Any objection?

MS. DIALLO: Just one second, Judge. No
objection, Judge, 13 thru 65.

THE CUORT: People's 13 thru 65 are admitted.

(People's exhibits 13 thru 65 admitted)

Miss Mathews, if you could have Officer Diaz
testify as to which exhibit is illustrated what you were
asking about, like the teeth, the casings?

MS. MATHEWS: Absolutely. Thank you, Your
Honor.

Q All those exhibits, 13 thru 65, can you tell us which
ones specifically reflects the various teeth?

A Yes. Exhibit 16 “s a far back area and you can see
clearly three of the teeth and the suspected blood on the
ground between gas pulp number one and the building. Exhibit
17 is one tooth by itself. mxhibit 18 is another tooth

by itself. Exhibit 26 is another tooth by itself.

THE COURT: Which exhibit was a picture of

the complainant's mouth open? You said, you took a picture

of his mouth open?

THE WITNESS: Yes. There is two of them.

MS. MATHEWS: Your Honor, there's copies

97

 
Case 2:19-cv- .
se 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.284 Filed 08/07/19 Page 98 of 135

10

11

12

13

14

15

16

1?

18

i393

20

aL

22

23

24

25

of those, were People's exhibit number nine.

THE WITNES: Exhibit 59 is a, the victim Mr.
Johnson's mouth open. Again, you can see where he's missing
gome teeth. Exhibit 20 shows the injuries above and below
the right eye. Exhibit 21 is a cioseup of the injury above
the right eye. Axhibit 22 exhibits both the injuries above
and below the right eye and below the left eye. And the
other photograph with Mr. Johnson's mouth open is exhibit
a4. .

THE COURT: Thank you officer.
Q Thank you, Officer Diaz.

Did you mark and, all of those exhibits,
the casings?
A Yes, I did.
Q And tag them?
A Yes, I did.
Q The teeth, what was done with that?
A That was not collected. Those are considered body
parts. Unless there is 4 deceased person the medical
examiner collects those.

MS. MATHEWS: Thank you. I have no further
questions.

THE COURT: Cross examination?

MS. DIALLO: Just one second, Your Honor.

CROSS EXAMINATION

98

 
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.285 Filed 08/07/19 Page 99 of 135

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

BY MS. DIALLO:

ee re

Q Good afternoon, Officer Diaz.

Let me get this straight. You did not do
any video footage of this particular incident, correct?
A I did not.
Q Okay. you made a sketch, not to scale though, of what
you observed when you got there, correct?
A That is correct. The sketch in its entirely is not
to scale. However, there are some measurements in the sketch
and those measurements are accurate.
Q Okay. Thank you.

You have the admitted exhibit that you drew?
A No. It's on the table.
Q So in your admitted exhibit number --

THR COURT: Sixty-six.
Q Is it 66?

THE COURT: Yes.

MS. DIALLO: Thank you. Sixth-six.
Permission, Judge?

THE COURT: You may.

Q You indicated that it was fairly lit, correct?

A Yes.

o There were cameras throughout the Location, correct?
A Yes, on the exterior along the north wall and one on

the east wall.

99
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.286 Filed 08/07/19 Page 100 of 135

10

11

12

13

14

15

16

i7

18

19

20

21

22

23

24

25

Q Okay. But that covered the gas station pump area?
A Yes, three of Chem. The one on the east, northeast
corner faces northwest. The one on the westside, northwest

corner faces northeast and the one at the center faces
directiy north.

Q Okay. Thank you. You could not find any strike marks
that makes you to tell which direction this could have been
fired from or to, correct?

A That is correct.

Q All right. And the casings themselves, did they appear

to be damaged at all?

A No,
MS. DIALLO: Just one second, Judge.
THE COURT: Take you time.
QO And that was the sum and substance of what you did?

You took the pictures, collect, had them tagged where the

evidence was, correct? -

A That is correct.

Q I'm sorry. You did, you noted the camera directions,
correct?

A That is correct.

Q You didn't take any witness statement or anything,
did you?

A { did not.

Q Okay . Did you do measurements to see how far from

100
Case 2:19-cv- - -
Ccv-10388-LJM-EAS ECF No. 10-11, PagelD.287 Filed 08/07/19 Page 101 of 135

10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

the building to the, the side of the building?

A The side on the westside?
Q Yes.
A No, there was no measurements. All the measurements

are north and south and where each individual casing is.

Q Okay. Just a second. I want to make sure. Did you
preserve the shells for prints, sir?

A I coliect all the evidence in a manner consistent with,
to preserve any possible evidence that could be used later.

Q Absolutely. But it's not your job to print the shells,

correct?
A No, it is not.
Q Just collect the evidence?
A That is correct.
MS. DIALLO: Thank you so very much.
THE COURT: Redirect?
MS. MATHEWS: No further questions, Your
Honor.

THE COURT: May this officer be excused?

MS. DIALLO: Yes, ma'am.

MS. MATHEWS: Yes.

THE COURT: Thank you, Officer Diaz. You
want to call your next witness.

(The witness was excused at 2:36)

MS. MATHEWS: Officer lyons.

101
Case 2:19-cv- - -
19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.288 Filed 08/07/19 Page 102 of 135

LO

11

12

13

14

15

16

17

18

19

20

21

a2

23

24

25

Q
A
Q
A
Q
A
Q
A

THE COURT REPORTER: Spell your name, please.
MR. LYONS: T-R-E-Y.

THE COURT REPORTER: Your last name.

MR. LYONS: Lyons, L-Y-O-N-s.

THE CLERK: Raise your right hand, please.

"Do you solemnly swear or affirm the
testimony you are about to give to the Court
to be the truth, so help you God?"

MR. LYONS: Yes.

THE CLERK: Have a seat.

TREY LYONS

WAS THEREUPON CALLED AS A WITNESS HEREIN,
AND AFTER HAVING BEEN FIRST DULY SWORN TO
TELL THE TRUTH AT 2:36 P.M., WAS EXAMINED
AND TESTIFIED AS FOLLOWS :

DIRECT EXAMINATION

BY MS. MATHEWS:

Good afternoon.

Good afternoon.

Will you state your name for the record.
Trey Lyons.

officer -- I'm sorry, are you employed?
Yes.

Where?

City of Detroit Police Department.

102
Case 2:19-cv- - -
e 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.289 Filed 08/07/19 Page 103 of 135

10

il

12

13

14

15

16

17

18

193

29

ai

22

23

24

25

How long have you »een so employed?

Four and a half years.

Q
A
Q Were you working on January 27, 2015?
A Yes.

Q

Were you in the area of -- approximately 1:40 a.m.,

were you in the area 17046 Harper?

A Yes.

Q Were you alone or with someone?

A With someone.

Q Who are you with?

A My partner, Police officer Nicholas Dedeluk.

Q Were you ina marked vehicle?

A Yes. |

o When you arrived at that location, did you observe
anything? |

A Yes, I did.
And what was that?

Q
A t observed a vehicle that was wanted in a carjacking.
Q

Strike that.

Did you observe, had you been earlier
instructed to be on the lookout for a particular vehicle?

A Yes.
Q What type of vehicle was that?

A It was a black Monte Cario with plastic in the rear

driver's side window.

103
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.290 Filed 08/07/19 Page 104 of 135

10

11

12

13

14

15

16

i7

18

19

20

21

a2

23

24

25

Q Did you observe that vehicle in that area?

A I did.

Q Did you observe anyone out -- where was that vehicle?
A

It was parked at the gas station on Harper. I believe

that was a Mobile gas station.

Q Was there anyone outside of that vehicle?

A Yes.

Qo Can you describe what that person was wearing?

A She was wearing a light blue hat, tan coat and blue
jeans.

Q Could you observe whether or not there's anybody inside

the Monte Carlo?

A Yes.
Q Was there?
A There were two people. One of them Mr. Thomas-Dawson,

who is seated right there, and another person in the back

seated behind him.

o Where was Mr. Thomas-Dawson seated?
A He was in the driver's seat.
Q What happened -- did you pull into the driveway of

the gas station?
A We did.

Q What happened when you pulled into the driverway of

the gas station?

A I ordered the occupants of the vehicle to show me their

104
Case 2:19-cv- - -
2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.291 Filed 08/07/19 Page 105 of 135

10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

hands. And the male who was outside of the car at the gas

pumps next to the Monte Carlo he took off running.

Qo Did you pursue him?

A I did not.

Q Did your partner?

A Yes.

Q When you ordered Mr. Thomas-Dawson from the vehicle,
what was he wearing?

A He was wearing a yellow shirt and plue jeans.

Q How would you describe his hair?

A It was an Afro, large. Similar to what he's wearing

right now.

Q You indicated there was somebody else in the vehicle,

is that correct?

A Yes.

Q Who was that?

A He was later identified as a Donte Leonard.

Q How's he dressed?

A He was wearing an all black coat, black jeans, white
shoes.

Q Did you search Thomag-Dawson and Mr. Leonard?
A Yes.

Q Was anything recovered?

A Yes.

Q What was that? And from whom?

105
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.292 Filed 08/07/19 Page 106 of 135

19

11

12

13

4

15

16

17

18

19

20

21

a2

23

24

25

A I recovered 26 Zanax pills from Mr. Dawson and 17 --
MS. DIAULLO: Your Honor, suspected Zanax
pills, Judge.
MS. MATHEWS: Sure.

MS. DIALLO: Thank you. I would object to

conclusions.
THE COURT: Sustained.
MS, DIALLO: Thank you.
A T recovered suspected marijuana from Mr. Dawson.
Q Was the vehicle searched?
A Yes,
Q Was anything recovered in the vehicle?
A I don't recali. I didn't recover anything from the
vehicle.
Q Earlier you identified Mr. Thomas-Dawson sitting in

the courtroom.

A Yes.
Q What is he wearing today?
A He's wearing a black shirt, black pants, black shoes.

MS. MATHEWS: Your Honor, the record would
reflect that Officer Lyons has identified Mr. Thomas-Dawson.
THE COURT: So noted.
MS. MATHEWS: Thank you.
Q At some point did you learn that Mr. Brown had been

apprehended?

106
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.293 Filed 08/07/19 Page 107 of 135

10

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

25

A Yes.
Q You had nothing to do with that apprehension?
A No. I just saw him run.
Q So while your partner, while, and you indicated that
your partner --
A Yes. Partner chased after Mr. Brown on foot.
Q And you stayed at the vehicle?
A Yes.
MR. MATHEWS: Thank you. t have no further
questions.

THE COURT: Cross examination?
MS. DIALLO: Thank you.

CROSS EXAMINATION

BY MS. DIALLO:

 

0
sir.
A

Q

Just one second officer Lyons. Good afternoon to you,

Good afternoon.

You seareched this person right here Mr. Donnie

Thomas -Dawson?

A

Yes.
Qo You didn't yrecover anything on his, any weapons,
correct?
A I didn't recover any weapons.
Q Okay. Thank you.

So did you get a True Religion jacket off

107
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.294 Filed 08/07/19 Page 108 of 135

10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

of his person?
A No. The only things I recovered from Mr. Thomas-Dawson
were the suspected Zanax pilis and the suspected marijuana.
Q Okay. Just one second.

What kind of vehicle was Mr. Thomas-Dawson
in, was it a 1997 Monte Carlo or a 2007 Monte Carlo?
A I think it was a 2007.
Q If it was a 1997 Monte Carlo in the report, would you
quibble with that?
A T don't recall. It was a black Monte Carlo.
Q Yes. And can we agree that there is a difference
between a '97 and a 2007 Monte Carlo speak.
A Yes.
Q Okay - All right. Do you remember the description
of the vehicle you were looking for -- the year?
A No. Just a black Monte Carlo. What really stood out
about it --
Q tT know. I asked you, do you remember? You can just
answer my question, please. We are talking about the year.
Do you remember the year that you are looking for?
A No.
Q Okay. Just one second.

How many vehicles did you see over there
that particular day, that evening at that gas station, the

early morning?

108

 
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.295 Filed 08/07/19 Page 109 of 135

10

11

12

13

14

15

16

17

is

19

20

21

22

23

24

25

A At least two.
Q At least two. Okay. But Mr. Thomas-Dawson did not
match the desecription that was given, correct -- of the
people that had done this?
9 I don't remember that.
Q Okay. Just one second. Did you have an opportunity
to review the preliminary exam transcript?
A No.
Q No. Okay. dust one second. Just one second, okay?
MS. DIALLO: dust one second, Judge. No
further questions. Thank you.
THE COURT: Redirect?
MS. MATHEWS: Thank you.
REDIRECT EXAMINATION
BY MS. MATHEWS:
0 You indicated that you are on the lookout for a Monte
Carlo, any particular characteristics of that Monte Carlo
you were looking for?
A It was very unique because the back window had a black
plastic bag on the so --
QO Thank you.
MS. MATHEWS: I have no further questions,
Your Honor.
THE COURT: Recross?

MS. DIALLO: No, thank you, Judge.

109
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.296 Filed 08/07/19 Page 110 of 135

1 THE COURT: May this officer be excused?

2 MS. MATHEWS: Yes, Your Honor. Thank you.

3 THE COURT: Thank you officer Lyons.

4 (The witness was excused at 2:45)

5 MS. MATHEWS: We would call Officer Dédeluk
6 as our final witness.

7 MS. DIALLO: Who?

8 MS. MATHEWS: Dedeluk.

9 MS. DEALLO: Dedeluk.

10 THE COURT REPORTER: Spell your name, please.
11 MR. DEDELUK: Nicholas, N-I-C-H-O-L-A-S,
12 D-E-D-E-L-U-K.

13 THE CLERK: Raise your right hand, please.
14 , "Do you solemnly swear or affirm the testimony
15 you are about to give to the Court to be
16 the truth, so help your God?"

17 MR. DEDELUK: Yes.

18 THE CLERK: Have a seat.

19 NICHOLAS DEDELUE

20 WAS THEREUPON CALLED AS A WITNESS HEREIN,
21 AND AFTER HAVING BREN FIRST BULY SWORN TO
23 TELL THE TRUTH AT 2:46 P.M,., WAS EXAMINED
23 AND TESTIFIED AS FOLLOWS;

24 DERECT EXAMINATION

 

25 BY MS. MATHEWS :

110
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.297 Filed 08/07/19 Page 111 of 135

10

11

12

13

14

15

16

17

18

19

20

421

22

23

24

25

Oo Good afternoon, sir. Please state your name for the.
record.

A Nicholas Dedeluk.

Q Are you employed, sir?

A Yes.

Q Where?

A City of Detroit Police Department.

Qo And how long have you been so employed?

A Approximately seven and a half years.

Q Were you employed on January 27, 2015?

A Yes.

0 At approximately 1:40 in the morning, were you in the
area of 17046 Harper?

A Yes.

Q Is that in the City of Detroit?

A Yes.

Q What was at that area?

A A Mobile gas --

Q First of all were you along or with anyone else?

A My partner.

Q And who's that?

A Trey Lyons.

Q Okay. Again, what's at that location?

A A Mobile gas station.

Q What do you, do you observe anything once you get there?

211
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.298 Filed 08/07/19 Page 112 of 135

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

22

A Yes.

Qo What was that?

A A black Monte Carlo with the rear driver's side window
had a bag over it. It was a description given by another
unit.

MS. DIALLO: I'm going to object to the
description 'given by the other unit.' It's hearsay, Judge.
Just what he observed.

MS. MATHEWS: Your Honor, it's not offered
for the truth. It's offered for while he was, why he was
there in the area.

THE COURT: The objection is overruled.

MS. DIALLO: Thank you.

Q And what did you do upon observing that black Monte
Carlo with the plastic in the rear window?

A We pulled into the gas station,

Qo Did you observe anything else?

A Yes. When I pulled into the gas station there was
a male outside of the vehicle.

Q Was he in the vicinity of that vehicle?

A Yes.

Q Where was he in location to that vehicle?

A There was another vehicle parked behind the black Monte
Carlo and he was at the driver's side window of that vehicle.

Q What happened when you pulled up?

112
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.299 Filed 08/07/19 Page 113 of 135

10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

He matched the description of perps wanted.

What was he wearing, if you recall?

A light brown Carhartt type coat and black pants.
Did you make eye contact with that man?

Yes.

What happens after you made eye contact with him?

PO FF DO PF O PP

I walked on the passenger side of the vehicle that
he was standing next to and I asked to see his hands.

What happened then?

He took off running westbound on Harper.

What did you do?

I followed on foot.

Were you, where did he go once he ran down Harper?

FP OO PP O PF

He ran westbound on Harper and then southbound on
Harvard from Harper.

Q Did, at some point did you lose sight of him?

A Yes, I did.

Q Were you able to, at some point, were you assisted

at any point with, by any other officers?

A Yes.

QO And at some point thereafter was that man detained?
A Correct. Yes.

0 What as that man's -- did you learn his identity?
A Yes.

Q

What was his name?

113
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.300 Filed 08/07/19 Page 114 of 135

id

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

His last name was Brown.
Did you eventually come back to the gas station?

Yes, I did.

Oo Ff OO F

Did you observe anyone else that's in the courtroom
today at that gas station that night?

A Yes, the gentleman with the black shirt with the Afro
was at the gas station with my partner and another gentleman.
Q Do you recall what he was wearing?

A I believe he had on a yellow polo shirt.

MS. MATHEWS: Your Honor, I'd ask that the
record reflect that Officer Dedeluk identified Mr.
Thomas-Dawson as being at the scene.

THE COURT: So noted.

Q Before you took off pursuing Mr. Brown, had you seen

Mr. Thomas-Dawson?

A He was inside of the black Monte Carlo.

Q Do you recall where he was inside of that vehicle?
A Not at this time.

MS. MATHEWS: Thank you. I have no further

questions.
THE COURT: Cross examination?

MS. DIALLO: I'm sorry, Judge. Thank you.
CROSS EXAMINATION

BY MS. DTALLo:

Q In fact you impounded a 1997 Chevy Monte Carlo, correct?

114

 
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.301 Filed 08/07/19 Page 115 of 135

12

13

14

15

16

17

18

19

20

al

22

23

24

25

A I believe that was the year. I know I impounded a.

black Chevy Monte Carlo.

Q Would looking at your report refresh your recollection?
Or would you quibble with me if I say it's in your rerport?
A I'm good with that.

0 Okay. Thank you.

So the person that you had contact with would
be the other person that ran away, correct? That's: the
one you effecuate the arrest on, correct? Mr. Brown?

A Correct?
Q Okay. Just one second. JI don't have another question
for you. Thank you.

THE COURT: Redirect?

MS. MATHEWS: None, Your Honor.

THE COURT: May this officer be excused?

MS. MATHEWS: He may.

MS. DIALLO: Yes, ma'am.

THE COURT: Thank you officer.

THE WITNESS: Thank you.

(The witness was excused at 2:50)

MS. MATHEWS: The People have no further

witnesses, Your Honor.
THE COURT: Miss Diallo?
MS. DIALLO: Yes, Judge. Just one second.

Your Honor, I'm sorry. I was just asking Mr. Dawson a couple

115
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.302 Filed 08/07/19 Page 116 of 135

10

11

12

13

44

15

16

17

18

13

20

al

22

23

24

25

of questions. But now he does indicate that he has two.

witnesses, Judge. One at work. And one that might be
present here. As an officer of the Court I just can't tell
the Court that when my investigator interviewed and I talked
to Mr. Dawson a few times, I was not aware that there were
any witnesses in this particular case. I believe the, and
I'm trying to get the memo from what I have about Mr. Dawson.
There was some indication when the investigator talked to
him that there were witnesses. And if I might interview
my client, maybe for thirty seconds to a minute, I might
be able to ascertain the witnesses.

THE COURT: You want to recess for about
five minutes?

MS. DIALLO: Yes, ma'am. Please,

THE COURT: That's fine.

MS. MATHEWS: All right. Thank you.

(The Court recessed at 2:53)

THE CLERK: Back on the record with
Thomas -Dawson.

(Back on the record at 3:03)

MS. MATHEWS: Megham Mathews for the People.

MS. DIALLO: Lillian Diallo on behalf of
Mr. Thomas-Dawson, who is present in front of me.

THE COURT: How do you wish to proceed Miss

Diallo?

116
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.303 Filed 08/07/19 Page 117 of 135

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

MS. DIALLO: Your Honor, at this time defense
does have a motion. I believe the prosecutor has rested.

We're doing a directed verdict for acquittal
on behalf of Mr. Dawson. I can start with count one. It
looks like there are three separate counts of felonious
assault. I'm just trying to make sure Judge, they all apply
fo the same person. They appear they all apply to the same
person in this particular case. So let's start with --
I know count one is robbery armed.

Count two is the FA, and count three is the
FA, felonious assault.

I would ‘like to start with count six, if
that's okay with this Court, assault with intent to murder.

Your Honor, at this time there has been

nothing shown on this record that would substantiate a

finding of an assault with intent to murder. Which is
750.506 (a). The testimony was that there was some hitting
going on. Mister -- I don't know, depending on the events,

even Mr. Gordon Johnson hit somebody and then they fired
or he didn't. I'm not sure, But, Judge, all we see at
this particular time is there is nothing to substantiate
count six. Nothing whatsoever.

Count one, Judge, we don't believe the
prosecutor has met their burden on the robbery armed. It

says in the course of committing larceny of cash and clothes

117

 
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.304 Filed 08/07/19 Page 118 of 135

10

12

12

13

i4

i5

16

17

18

19

20

21

22

23

24

25

used force or violence against a person present. It seems
as if there was something going on between the two men that
would not rise to the level of robbery armed.

Count two and count three are the same

felonious assaults. So I would -- I don't know how that
works, Judge. It sounds like one assault that took place
and then there was some shooting. It looks like counts
two and three are for both defendant one. So we would,

Your Honor, at this time ask that one of those be dismissed.

Count four should be dismissed, we believe.
The carrying a concealed weapon. There has been nothing
on this record that shows that Mr. Thomas-Dawson pulled
anything or anybody saw him pull any kind of weapon. The
oniy time a weapon was -- they see a weapon is out -- and
we would ask that that count to fail as well.

Count five, is the felony firearm count,
Judge. That's going to, I believe that ultimately should
go to the trier of fact.

Then we have count seven -- maybe that's
in the alternative -- great bodily harm. We believe that
should fail as well, Judge.

And that's it for him. Thank you, Judge.

THE COURT: Miss Mathews?

MS. MATHEWS: Thank you, Your Honor. Your

Honor, I think looking at the evidence presented in the

118
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.305 Filed 08/07/19 Page 119 of 135

10

11

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

light most favorable to the People that the Court certainly

can't dismiss any of those counts. The armed robbery,
certainly there was evidence presented to substantiate that.

Mister, I don't want to go into a closing.
But the Court heard the testimony, and heard from Mr. Johnson
and indicated that he was forced out of the gas station
by gunpoint by Mr. Thomas-Dawson. Once out in the parking
lot robbed of his True religion coat and his money in his
pocket. The testimony was pretty clear about that.

Your Honor, as far as the assault with a
dangerous weapon, the two counts, one of those was -- the
first one was that Mr. Gordon Johnson was struck by the
pistol by Mr. Thomas-Dawson. He indicated that. Not only
that but he got struck by the, in fhe face with a pistol.
He lost four of his teeth. Which we have evidence of those
four teeth and the blood there in the parking lot by pump
one in between the pump and the front door. Which of course
Lif corroborated by Mr. Bin Rabed.

Count three is assault with a dangerous weapon
and that's with the shots. Again, we have five pieces of
evidence that the Court is going to see or saw and heard
testimony about. Those being the five casing shots that
were collected there. As well as Mr. Johnson's testimony,
as well as Mr. Mohammed Bin Rabed indicating that he heard

shots.

119
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.306 Filed 08/07/19 Page 120 of 135

10
11
12
13
14
15
16
17
18
19
20
al
22
23
24

25

Mr. Johnson indicated that he saw Mr.
Thomas-Dawson shooting at him. If that's not felonious
assault, Your Honor, certainly in the light most favorable
to the prosecution. That one should also stand.

As far as the carrying a concealed weapon,
Mr. Bin Rabed indicated that he didn't see the weapon when
Thomas-Dawson, Mr. Thomas-Dawson came into the gas station.
Why not? Because it was concealed. It was concealed until
he came up to the side of Mr. Johnson, as Mr. Johnson
testified, and shoved it into his ribs. At which point
Mr. Johnson looked down, saw the weapon, looked over his
shoulder and looked right into the face of Mr. Thomas-Dawson.

Again, Your Honor, felony firrearm, I think
that has been established as weil from the testimony of
all of the witnesses.

The assault with intent to murder, Your Honor,
the defendant tried to physically injure Mr. Thomas-Dawson,
that's pretty darn clear. He struck him in the face with
the firearm. He took out all of his teeth. When that wasn't
enough and Mr. Johnson took off running, Mr. Thomas-Dawson
shot at least five times at Mr. Dawson. The most that we
got was 30 feet away. Thank God he didn't hit him.

And then the assault to do great bodily harm
less than murder. Again, Your Honor, we heard the testimony.

We saw the evidence; the four teeth sitting there, Mr.

120
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.307 Filed 08/07/19 Page 121 of 135

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Johnson with the gash over his head, his jaw swollen and
discolored, his missing teeth, the injuries are substantial.

Your Honor, we would ask that the Court deny
the motion, the defense motions for directed verdict.

THE COURT: Viewing the evidence in the. light
most favorable to the People a rational trier of fact could
find that the elements of the charged offenses have been
proven beyond a reasonable doubt. The Court is going to
deny the defendant's motion for directed verdict. .

Do you have any witnesses, Miss Diallo?

“MS. DIALLO: Judge, I do not believe at this
time that we have any witnesses after I spoke with my
client.

I would ask the Court to voir dire Mr. Donnie
Thomas-Dawson on if he wants to testify or not. I did
explain to him that he has a constitutional right to testify
or to remain silent, and that this Court would not use his
silence against him. Ultimately I told him it is his
decision whether he would like to testify or not to testify.

THE COURT: Can you swear the defendant?

THE CLERK: Can you stand and raise your
right hand.

"Do you solemnly swear or affirm the testimony

you are about to give to the Court to be

the truth, so help you God?"

L21
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.308 Filed 08/07/19 Page 122 of 135

i0

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

THE DEFENDANT: Yes.

(The defendant was sworn at 3:11)

THE COURT: Mr. Thomas-Dawsen, do you
understand that you have an absolute right to remain silent?
THE DEFENDANT: Yes, Your Honor.

THE COURT: If you chose to exercise your
right to remain silent, you know that I cannot hold that
against you? Do you understand that?

THE DEFENDANT: Yes, Your Honor.

THE COURT: Do you wish to testify?

THE DEFENDANT: No.

THE COURT: Okay. You've had a chance to
talk to your attorney?

THE DEFENDANT: Correct.

THE COURT: And that's your decision, is
that right?

| THE DEFENDANT: Yes.
THE COURT: All right. Miss Diallo didn't

tell you not to testify?

THE DEFENDANT: No, Miss Diallo didn't ell

me not to testify.

THE COURT: Very well. Thank you, Mr.

Thomas-Dawson. Are we ready for closing arguments?
MS. DIALLO: At this time, Your Honor, I

believe defense does rest. There are no witnesses that

122
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.309 Filed 08/07/19 Page 123 of 135

10

11

12

13

14

a5

16

17

18

19

20

21

22

23

24

25

defense is going to call. After speaking with Mr. Dawson, ©
he does agree. Is that correct, sir?

THE DEFENDANT: Yes, that's correct.

MS. DIALDLO: Thank you.

THE COURT: Miss Mathews.

MS. MATHEWS: Thank you, Your Honor. Your
Honor, at the beginnning of the trial I indicated to you
that we'd be hearing from a number of witnesses. And in
fact we did.

We first heard from Mr. Gordon Johnson, who
indicated that he was working at the Valero gas station
at 10100 Hast Warren, City of Detroit, County of Wayne at
approximately 2:20 in the morning. That at that time he
was assisting the cashier cleaning up stock and whatnot.
While he was standing there waiting to let people out of
the gas station proper so that he could lock up after them
he was approached by Mr. Donnie -- I'm sorry, Mr. Donnie
Thomas-Dawson, Mr. Thomas-Dawson came up to the side of
him and pursuant to the, according to the testimony of
Mr. dohnson shoved a gun into the side of his ribs. Mr.
Johnson looked over his shoulders and looked right in the
face of Donnie Thomas-Tlawson.

Mr. Thomas-Dawson instructed Mr. Johnson
to exit the gas station. According to the testimony, which

was corroborated by Mr. Bin Rabed. I'm sorry if I'm

123
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.310 Filed 08/07/19 Page 124 of 135

10

11

12

13

14

i5

16

17

18

19

20

21

22

23

24

25

demolishing that. They walked out towards a dark colored

vehicle that is parked at pump one. At which time another

man comes out, according to Mr. Johnsen, who is dressed

in a tan Carhartt jacket. Mr. Donnie Thomas-Dawson has -

the gun to Mr. Johnson. The second man, who has been
identified as Mr. Brown, starts coming up going through
his pockets demanding what else have you got? Taking the
jacket and the money from him.

Mr. Dawson, when he said, when Mr. Johnson
indicates I don't have anything else. Mr. Thomas-Dawson
strikes him in the face with the gun knocking out his teeth
and Mr. Brown continues to hit him. At which point Mr.
Johson says that Mr. Brown goes back towards the gas station

and Mr. Johnson takes off running. He says as he's taking

off runnning hears shcts, he looks over his shoulder and.

he sees Mr. Thomas -Dawson with the gun shooting at him.
He thought five or six shots.

He leaves the scene and goes across the street
sees Mr. Thomas-Dawson jump into the Monte Carlo with the
plastic in the back window along with Mr. Brown and take
off at a high rate of speed up East Warren Avenue. At which
point Mr. Johnson comes back to the station.

tn the meantime Mr. Bin Rabed, who has
witnesses this, indicaced that he saw Mr. Thomas-Dawson

in the store, saw him walk out with Mr. Johnson. And

124
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.311 Filed 08/07/19 Page 125 of 135

10

11

12

13

14

15

16

17

18

19

29

al

22

23

24

25

honestly admittedly said, I didn't see the gun.' Sees them
fighting out there. He calls the police. The police arrive.

We also heard, Your Honor, from Breaun.
Glasper, who indicated that 20 minuntes later and less than
five blocks away on Chalmers, she was with a Mr. Poindexter
and they arrived at a liquor store. When they pull into
the parking lot of the liquor store she observes a black
Monte Carlo with a black plastice in the back window and
a gentleman standing outside of that vehicle in a black
tan -- I'm sorry, in a tan Carhartt jacket. They go into
the liquor “store. And when they come out she indicates
that she observes, who has later been identified as Mr.
Brown in the tan Carhart jacket and Mr. Donnie Thomson-~-
Dawson coming at her with Mr. Brown is armed with a gun.

She indicated that the next day, the 28th,

she went to the Detroit Detention Center and picked out

Mr. Dawson from that lineup. I'm sorry, as did Mr. Johnson
that very next day. Mr. Johnson, also, Your Honor, gave
a written statement. He indicated on the record, though,

that he is illiterate. And that he told everyone what
happened. Honestly, he couldn't read whether or not what

he had told them was accurately depicted.

Mr, Bin Rabed, also indicated that, although
he understands English, that his statement which he gave

to the prosecutor's office investigator in May was

125
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.312 Filed 08/07/19 Page 126 of 135

10

11

L2

13

14

15

16

17

18

19

20

a1

22

23

24

25

interpreted by his manager. Not licensed interpreter.
And that he just told them what happened. And signed the |
statement aiso.

Your Honor, we then heard from the officer
who had secured the scene at the gas station. He did
indicate that he was aware there was some video. He never
saw the video. He wasn't sure if it was working or not.
But he didn't see it. He didn't acquire that video.

We heard from Officer Diaz who indicated
that he had processed the scene, took a number of photographs
and prepared a diagram. All of which were admitted into
evidence. Your Honor, those photographs, in particular
People's exhibit 16, 17, 18 and 26 show the teeth that were
knocked out of Mr. Johnson's mouth lying on the pump, lying
on the ground in between pump one and the front door, which
was also indicated in the diagram.

He also indicated that photographs nine thru
20, I'm sorry, 9, 20 and 22 and 24 accurately reflect the
injuries sustained by Mr. Gordon Johnson as a result of
the assault made on him by Mr. Thomas-Dawson.

Your Honor, I think that the testimony and
the evidence presented clearly met the burden beyond a
reasonable doubt that Mr. Thomas-Dawson armed with the
firearm and assisted by Mr. Brown robbed Mr. Gordon Johnson

in the course of committing a larceny of his True jacket,

126
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.313 Filed 08/07/19 Page 127 of 135

10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

or True Religion jacket and his money, while he was armed
with a hangdun.

Additionally, Your Honor, I do believe that
the testimony presented and the evidence presented
demonstrate beyond a reasonable doubt that Mr. Thomas-Dawson
made an assault upon Gordon Johnson while armed with a
pistol, dangerous weapon a pistol, by hitting him and
knocking out his four teeth.

He also, in a separate act, Your Honor, made
a felonious assault upon Mr. Johnson by, with a dangerous
weapon by firing those five shots. Evidence of which are
the five casings that were located there in that area.

I also believe, Your Honor, and I think the
evidence shows that Mr. Thomas-Dawson when he came into
that gas station he did conceal a weapon. I think that
testimony, I think that evidence has been uncontroverted.

The clerk indicated 'I didn't see it.‘ He
came up. He bought a cigar or cigarette or something of
that nature and then walked over to Mr. Johnson. Mr. Johnson
said, he didn't see it until it was poking in his ribs.
So Tommy Dawson, I'm sorry, Thomas-Dawson had it in his
side and ordering him out the door. Clearly, Your Honor,
Mr. Thomas-Dawson was armed with a firearm at the time he

committed all of the felonies.

As far as the assault with the intent to

127
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.314 Filed 08/07/19 Page 128 of 135

10

il

12

i3

14

15

16

i?

18

19

20

al

22

23

24

25

murder Mr. Dawsson attempted to physiclly injure Mr. Gordon

Johnson. He had the ability to do so, he was armed with
that firearm and he took five shots. Thankfully he's a
bad shot and he missed. In doing that, and in shooting
five shots at somebody running away he had the intent to

murder him.

Finally, of cousre, Your Honor, I believe
the fact that hitting Mr. Gordon Johnson with that firearm,
knocking out his four teeth that shows that he had the
ability and the intent and in fact did inflict great bodily

harm Less than murder on Mr. Johnson.

We ask, Your Honor, that the Court review
all of the testimony and the exhibits presented. And would
urge the Court to find Mr. Thomas-Dawson guilty on all
counts. Thank you.

THE COURT: Miss Diallos.

M&. DIALLO: May I, Judge? Thank you. Judge,
before we get started, my client wishes to have the DVD
admitted into evidence for defense to give it. Your Honor,
can look at it if she wants. There is a DVD of the scene,
a video of the scene that the prosecutor's provided, correct?

MS. MATHEWS: No.

MS. DIALLO: Judge, well never mind. Mr.
Thomas-Dawson withdraws that. Don't you, Mr. Thomas-Dawson?

Yes, he does.

128
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.315 Filed 08/07/19 Page 129 of 135

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

THE DEFENDANT: Correct.

MS. DIALLO: Thank you. Judge, you had the
opportunity to listen to the testimony in this particular
case. My client is charged with that robbery armed. And
part of robbery armed Judge, they do have an assault that
is built into that. So if in fact they're charging correctly
they overcharged the person that did that. But in any event
when we go to the elements it's going to be, I guess
credibility. )

There was a youngman, Mr. Gordon Johnson,
he admitted he smokes a little weed. He starts early in
the morning and he's @ smoker. And he had smoked that day
when this occurs. And that the person had on a yellow shirt.

What's interesting is the only person in
the lineup that's picked out is the only person in the lineup
that has on a yellow shirt. Anda yellow shirt would stand
out in a lineup. It's not unique. People do have yellow
shirts and other people would wear them, especially Michigan
fans 'Go Blue.' But in any event, Judge, that's not unique
to any one person. But when you put someone in a lineup
and one of the things, the only thing that's common is a
yellow shirt, then of course they're going to pickout Mr.
Thomas-Dawson because he's the only one that had on a yellow

shirt.

As far as the attempted murder is concerned,

129
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.316 Filed 08/07/19 Page 130 of 135

10

it

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Judge, I absoultely believe that he should be found not

guilty on that. The elements for that are that the defendant
would physically try to injure somebody, and if he had the
ability to cause an injury and that the intent at the time
he cauged that injury was to kill. That record is absolutely
void ag to that particular element. We have seen no medical
records, no documentation, anything that would support that
kind of crime being charged against Mr. Thomas-Dawson.
So we would object to, we would ask that you find him not
guilty on that as well.

Your Honor, the felonious assault, I think
what they did is they took one incident and they parcelled
it out. They said, okay, for this robbery, you're going
to get the felonious assault, two felonious, two or three
felonious assaults, great bodily harm less and attempted
murder all wrapped into one, Judge. We don't believe that
that is appropriate.

Mr. Thomas-Dawson was picked out we believe
simply because of that yellow shirt. There was nothing
about facial hair and nothing about a knot on his head.
No scarring or anything. If you look at, f believe, one
of the pictures that was admitted, and I believe it was
People's 66 the lineup photograph you can see in the picture
this man has hair on his face. It's not unique. In this

day and age unfortunately to have people with these big

130
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.317 Filed 08/07/19 Page 131 of 135

10

L1

12

13

i4

15

16

L?

18

19

20

aa

22

23

24

25

Afros, Judge. So that's, we don't believe that's a big
identifying factor that should condemn Mr. Thomas, Donnie
Thomags-Dawson for the crimes that have occurred.

I'm not quite sure there was a robbery armed.
Because at first you never said anything about marijuana.
And now, okay, there was some marijuana out there. 'That
was mine. It was in my pocket.' So maybe something else
was going on other than a robbery in this particular case.
Because Mr. Bin Rabed said, they were talking. .

It didn't seem as if there was anything amiss
with in that gas station itself. He's working. He's paying
attention. He did not see anything happen and then he hears
a commotion. He sees they're fighting. Fighting, this
ig what he said. And then on the ground. And then the
one gentleman, Mr. Johnson, goes one way and there are two
other people go the other way. So, Judge, we don't believe
that that rises to the level of a robbery armed.

And what is interesting, if you say within
20 minutes, then these are the people that we think did
this, you didn't collect any money, $20.00 or $30.00 doliars
off of Mr. Donnie Thomas-Dawson. You don't get a True
Religion jacket from Donnie Thomas-Dawson. And you don't
get a gun from him as well. And he was searched.

Judge, at this time we would ask that

consideration of the evidence that you find him not guilty

131
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.318 Filed 08/07/19 Page 132 of 135

10

12

12

13

14

15

16

17

18

19

20

2i

aa

23

24

25

because he's not the one that committed these crimes. Thank

you so much.

THE COURT: Rebuttal?

MS. MATHEWS: dust very briefly, Your Honor.
First the People would point out that the armed robbery
of, and the assault, and the felonious assault, the first
instance happened at 12:30. Miss Glasper indicates that
she sees Mr. Dawson, Mr. Thomas-Dawson and Mr. Brown 20
minutes later about four or five blocks away. And that,
in fact, they're not arrested until 1:50 as the officer
testified. So approximately, about an hour after Miss

Glasper sees them.

Further, Your Honor, that testimony indicated
from the Officer Dedeluk indicated that he saw Mr. Brown
at the, as he pulled into the gas station when they observed
the black Monte Carlo with the plastic in the window and
that Mr. Brown took off. I specifically asked him, did
you lose sight of him at some point? They did.

So, Your Honor, it's the People's position
particularly since Miss Glasper inidicated that Mr. Brown
had the weapon when she saw him 20 minutes later that Mr.
Brown ditched that weapon. I think that's a reasonable
conclusion that the Court, the finder of fact could make.

Your Honor, I think that all of the witnesses

were reliable in their statements. That they all, none

132
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.319 Filed 08/07/19 Page 133 of 135

10

11

12

13

14

15

16

L7

18

19

20

21

22

23

24

25

of the three of them are related in anyway other than by
cireumstance. I think those are also factors that the Court
should consider in reaching its decision.

Again, Your Honor, we would ask that the
Court find Mr. Donnie Anthony Thomas-Dawson guilty on all
counts.

THE COURT: Correct me if I am wrong. The
People admitted exhibits one thru four and then six thru
65 or 66? .

MS. MATHEWS: Sixty-six is the highest, Judge.

THE COURT: So there was no People's five?

MS. MATHEWS: Actually it was one thru twelve,

Your Honor.

THE COURT: I have one thru four and then
six thru 66. No five.

MS. DIALLO: 1 don't have five at all, unless
T missed it Judge. Because they were entering --

MS. MATHEWS: I don't have a five but I do.
have one thru four. Yes, you are right. I'm sorry.

THE COUPT: And defense admitted exhibits
(a) thru (f)?

MS. DIALLO: Correct.

THE COURT: I'd like to have all the exhibits.

MS. MATHEWS: Yes.

THE COURT: I'm looking at Monday, February

133
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.320 Filed 08/07/19 Page 134 of 135

10

11

12

13

14

15

16

17

18

19

20

21

22

a3

24

25

22nd.

MS. DIALLO: I'm in trial, a homicide trial
with Judge Kenny. We could do it maybe in the afternoon

that day? That would be great.
MS. MATHEWS: Anytime that the Court's going
THE COURT: Just come down on your break.
MS. DIALLO: Thank you, Judge.

MS. MATHEWS: Thank you.

(The proceedings concluded at 3:31)

134
Case 2:19-cv-10388-LJM-EAS ECF No. 10-11, PagelD.321 Filed 08/07/19 Page 135 of 135

10

11

12

13

14

15

16

17

18

19

20

ai

22

23

24

25

CERTIFICATE OF COURT REPORTER

STATE OF MICHIGAN }
) SS:

COUNTY OF WAYNE )

I, Gary Coury, Certified Court Reporter, do hereby
certify that I reported the proceedings had in the

above-entitled matter of

The People of the State of Michigan
. Vv
DONNIE THOMAS -DAWSON,

Case Number 15-1533,

at the time and place hereinbefore set forth, and that the
foregoing transcript consisting of ONE HUNDRED AND
THIRTY-FIVE (135 pages, is a full, true, and accurate

transcript of the proceedings so taken.

   

DATE

 

Gary Coury ame
Certified Court Reporter
CSMR/CER 3827

135
